Exhibit 10.8

CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITES AND EXCHANGE COMMISSION.

COMMERCIALIZATION AGREEMENT

This COMMERCIALIZATION AGREEMENT (this “Agreement”) is made as of August 22,
2011 (the “Effective Date”), by and between Depomed, Inc., a California
corporation (“Depomed”), and Santarus, Inc., a Delaware corporation
(“Santarus”). Each of Depomed and Santarus is referred to herein individually as
a “party” and collectively as the “parties.”

WHEREAS, Depomed and Santarus are parties to that certain Promotion Agreement
dated as of July 21, 2008, as amended by those certain letter agreements dated
July 30, 2010 and October 4, 2010 (collectively, the “Promotion Agreement”),
pursuant to which Depomed engaged Santarus to promote and market the Products in
the Territory (each as defined below);

WHEREAS, the parties desire to enter into this Agreement in order to expand
Santarus’ role in the commercialization of the Products in the Territory to
include manufacturing, distribution and certain other responsibilities, and to
make other related changes in the relationship between the parties, all as set
forth herein; and

WHEREAS, this Agreement will supersede and replace the Promotion Agreement in
its entirety.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the parties hereto intending to be legally bound hereby agree
as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

Section 1.1 “500mg Product” means the once-daily formulation of 500 mg of API
that is the subject of the Product NDA.

Section 1.2 “1000mg Product” means the once-daily formulation of 1000 mg of API
that is the subject of the Product NDA.

Section 1.3 “Act” means the United States Federal Food, Drug and Cosmetic Act,
21 U.S.C. 301, et. seq., as it may be amended from time to time, and the
regulations promulgated thereunder, including the Generic Drug Act.

Section 1.4 “Additional Rights of Reference” has the meaning provided in Section
2.5(c).

Section 1.5 “Additional Rights of Reference Agreement” means the applicable
agreement between Depomed and a Third Party pursuant to which Depomed grants an
Additional Right of Reference.

Section 1.6 “Adverse Drug Experience” means any “adverse drug experience” as
defined or contemplated by 21 C.F.R. 314.80 or 312.32, associated with a
Product.

 

     

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.7 “Adverse Drug Experience Report” means any oral, written or
electronic report of any Adverse Drug Experience transmitted to any Person.

Section 1.8 “Advertising/Marketing/Educational Expenses” means the following
Santarus expenses for directly Promoting the Products and conducting Educational
Programs with respect to the Products in the Territory: (a) all out-of-pocket
costs for Samples incurred as well as all out-of-pocket costs for Sample
warehousing and distribution (excluding Sample costs paid or reimbursed by
Depomed), (b) all out-of-pocket costs for Promotional Materials and training
materials (excluding Promotional Materials and training materials costs paid or
reimbursed by Depomed), (c) all out-of-pocket costs for sales training meetings
to the extent attributable to the Products, (d) all out-of-pocket costs for the
purchase of Prescriber Data (including any prescriber data for competitive
products), (e) all out-of-pocket costs associated with market research, advisory
boards, speaker programs, trade shows and “lunch and learns” and other outreach
programs with respect to the Products; (f) all costs related to scientific
liaisons, and national and regional account managers to the extent attributable
to the Products; (g) all costs related to up to one (1) full-time equivalent
dedicated product manager; (h) all Medical Affairs Expenses; and (i) all other
out-of-pocket costs and expenses of Santarus for directly Promoting the Products
and conducting or sponsoring Educational Programs with respect to the Products
in the Territory. In the case of Product voucher, coupon, loyalty card or other
co-pay assistance programs, all out-of-pocket costs of Santarus associated with
such programs (other than redemption costs) shall be treated as
Advertising/Marketing/ Educational Expenses; provided that Santarus shall not
have the right to deduct such costs in calculating Net Sales. Notwithstanding
the foregoing, (A) the costs set forth in items (f) and (g) above shall be
subject to an [***] cap during each calendar year (pro rated for any partial
years) and (B) the costs set forth in item (c) above shall be subject to a [***]
cap during each calendar year (pro rated for any partial years); and such costs
in excess of the caps set forth in clauses (A) and (B) shall not be treated as
Advertising/Marketing/Educational Expenses.

Section 1.9 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.

Section 1.10 “Agreement” has the meaning set forth in the preamble to this
Agreement.

Section 1.11 “Agreement Month” means each calendar month during the Term
(including any partial calendar month in the case of the first and last calendar
months of the Term).

Section 1.12 “Agreement Quarter” means the Initial Agreement Quarter, each
successive period of three months during the Term after the Initial Agreement
Quarter and the Final Agreement Quarter.

 

   2   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.13 “Alliance Managers” has the meaning set forth in Section 4.1.

Section 1.14 “ANDA” means Abbreviated New Drug Application.

Section 1.15 “ANDA Settlement Distributor” means a Third Party, who, in
connection with the settlement of an ANDA litigation proceeding under the
Hatch-Waxman Act and Medicare Prescription Drug, Improvement and Modernization
Act of 2003, has been licensed or otherwise permitted by Depomed or Santarus, as
applicable (subject to Section 12.2), to sell a Generic Version of a Product in
the Territory.

Section 1.16 “Annual Plan” has the meaning set forth in Section 5.5(a).

Section 1.17 “API” means metformin hydrochloride.

Section 1.18 “Applicable Rate” means, as of a given date, the then-applicable
royalty rate under Section 8.1(a) on such date.

Section 1.19 “Assigned Agreement” means any of the agreements listed in
Schedule 1.19 hereto. For the avoidance of doubt, Assigned Agreements exclude
the Retained Contracts.

Section 1.20 “Authorized Generic” means a Generic Version sold by or on behalf
of a party hereto in the Territory, including by an Authorized Generic
Distributor, but excluding by any ANDA Settlement Distributor.

Section 1.21 “Authorized Generic Distributor” means a Third Party who has been
contracted by Santarus to Commercialize a Generic Version on behalf of Santarus
in the Territory, but excluding any ANDA Settlement Distributor.

Section 1.22 “Baseline Percentage” means the percentage determined by dividing
(a) the total number of Units of Product prescribed by Professionals on the
Depomed Physician List during the two (2) complete Agreement Quarters prior to
delivery by Depomed of notice of its intention to commence Promotion and
Detailing of the Product in the Territory pursuant to Section 5.9, by (b) the
total number of Units of Product prescribed by all Professionals during such two
(2) complete Agreement Quarters, based on Prescriber Data for such two
(2) complete Agreement Quarters, as such percentage may be amended pursuant to
Section 5.9.

Section 1.23 “BLS” means Valeant Pharmaceuticals International, Inc.,
successor-in-interest of Biovail Laboratories International SRL, or any Person
which succeeds to the obligations of Biovail Laboratories International SRL
under the BLS Agreements.

Section 1.24 “BLS Agreements” means, collectively, the BLS Manufacturing
Transfer Agreement and the BLS Supply Agreement. For the avoidance of doubt, the
BLS Agreements exclude the BLS Canada License Agreement.

Section 1.25 “BLS Canada License Agreement” means that certain Amended and
Restated License Agreement (Extended Release Metformin Formulations – Canada),
dated as of December 13, 2005, by and between Depomed and BLS, as the same may
be amended from time to time after the Effective Date in accordance with the
terms of this Agreement.

 

   3   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.26 “BLS-Manufactured Product” means, until such time, if ever, as the
BLS Agreements are assigned by Depomed to, and assumed by, Santarus, any 1000mg
Product (excluding Samples thereof) that BLS or the applicable Third Party has
agreed to supply to Depomed or its designee under the BLS Supply Agreement.

Section 1.27 “BLS-Manufactured Samples” means, until such time, if ever, as the
BLS Agreements are assigned by Depomed to, and assumed by, Santarus, any Samples
of 1000mg Product that BLS or the applicable Third Party has agreed to supply to
Depomed or its designee under the BLS Supply Agreement.

Section 1.28 “BLS Manufacturing Transfer Agreement” means that certain
Manufacturing Transfer Agreement (Controlled Release Metformin Formulations –
USA), dated as of December 13, 2005, by and between Depomed and BLS, as amended
on June 16, 2006, as the same may be amended from time to time after the
Effective Date in accordance with the terms of this Agreement.

Section 1.29 “BLS Patent Rights” means the “Patent Rights,” as such term is
defined in the BLS Manufacturing Transfer Agreement.

Section 1.30 “BLS Supply Agreement” means that certain Supply Agreement
(Extended Release Metformin Formulations – U.S.A.), dated as of December 13,
2005, between Depomed and BLS, as amended on June 30, 2007, as amended from time
to time after the Effective Date in accordance with the terms of this Agreement,
or any successor Third Party supply agreement for the 1000mg Product.

Section 1.31 “cGMP” shall mean current “Good Manufacturing Practices” as such
term is defined from time to time by the FDA or other relevant Regulatory
Authority having jurisdiction over the manufacture or sale of a Product pursuant
to its regulations, guidelines or otherwise.

Section 1.32 “Chargeback Agreements” means Depomed’s chargeback agreements for
Products listed in Schedule 1.32.

Section 1.33 “COGS” means, for a particular period, the applicable party’s cost
of goods sold (calculated in accordance with Section 8.4(c)) for the Products in
the Territory for such period.

Section 1.34 “Combination Product” means a pharmaceutical product formulation
for human use containing both: (a) metformin or any other salt, chiral form or
metabolite thereof; and (b) one or more other active pharmaceutical ingredients
(each, an “Other API”), whether any such Other API is generic (i.e., the
composition of matter of such Other API is not covered by patent rights),
proprietary to Depomed or any of its Affiliates, or proprietary to a Third
Party.

 

   4   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.35 “Commercialize,” “Commercialization” or “Commercializing” means to
Promote, import, distribute and sell Products in the Territory, including all
activities incident thereto and contemplated by the terms of this Agreement.

Section 1.36 “Commercial Rebate Agreements” means Depomed’s commercial rebate
agreements for Products listed in Schedule 1.36.

Section 1.37 “Confidentiality Agreement” means that certain Confidentiality
Agreement, dated as of May 20, 2004, between Depomed and Santarus.

Section 1.38 “Control” or “Controlled” means, with respect to patents, know-how
or other intellectual property rights of any kind, the possession by a party of
the ability to grant a license or sublicense of such rights as contemplated by
this Agreement, without violating the terms of any agreement or other
arrangement with any Third Party.

Section 1.39 “Co-Promotion Net Sales” means, for a particular period, Net Sales
for such Period, multiplied by the Depomed Percentage for such period.

Section 1.40 “Covered Combination Product” has the meaning set forth in Section
15.1.

Section 1.41 “Customers” means Third Party wholesalers, retailer pharmacies,
mail-order pharmacies, group purchasing organizations or other organizations
similar to those that purchase the Products from Depomed as of the Effective
Date in the Territory.

Section 1.42 “DDMAC” means the FDA’s Division of Drug Marketing, Advertising and
Communications, or any successor Regulatory Authority performing comparable
functions in the Territory.

Section 1.43 “Depomed” has the meaning set forth in the preamble to this
Agreement.

Section 1.44 “Depomed Chargebacks Reserve” means Depomed’s GAAP reserve account
for Product chargebacks under the Chargeback Agreements as of the business day
preceding the First Sales Booking Date.

Section 1.45 “Depomed Commercial Rebates Reserve” means Depomed’s GAAP reserve
account for Product rebates under the Commercial Rebate Agreements as of the
business day preceding the First Sales Booking Date.

Section 1.46 “Depomed Government Rebates Reserve” means Depomed’s GAAP reserve
account for Product rebates under the Government Rebate Agreements as of the
business day preceding the First Sales Booking Date.

Section 1.47 “Depomed Patent Rights” means all patents and patent applications
Controlled by Depomed during the Term, which patents and patent applications (if
issued) would be infringed by the Commercialization of Product (or a Generic
Version) in the Territory or the Manufacture of Product (or a Generic Version)
for Commercialization in the Territory. The Depomed Patent Rights include,
without limitation, the BLS Patent Rights licensed to Depomed under the BLS
Manufacturing Transfer Agreement.

 

   5   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.48 “Depomed Patient Discount Reserve” means Depomed’s GAAP reserve
account for redemptions under the Discount Card Programs as of the business day
preceding the First Sales Booking Date.

Section 1.49 “Depomed Percentage” means, for a particular period during which
Depomed is Promoting and Detailing a Product pursuant to Section 5.9, the
difference of (a) the percentage determined by dividing (i) the total number of
Units of Product prescribed during such period by Professionals on the Depomed
Physician List, by (ii) the total number of Units of Product prescribed during
such period by all Professionals, in each case based on Prescriber Data for the
applicable period; minus (b) the Baseline Percentage; provided that the Depomed
Percentage shall not be less than zero.

Section 1.50 “Depomed Physician List” means the list of Professionals to be used
in calculating Co-Promotion Net Sales and the Baseline Percentage, as such list
may be amended from time to time as contemplated by this Agreement. The Depomed
Physician List may not include any Professionals on the Santarus Physician List
as in effect immediately prior to Santarus’ receipt of the applicable Depomed
Physician List pursuant to Section 5.9(a), and the average number of
Professionals on the Depomed Physician List shall in no event exceed 150
Professionals per Depomed Sales Representative. For clarity, the limitations in
this definition regarding the Professionals includible on the Depomed Physician
List are not intended to provide any limitation on the ability of Depomed to
provide Details to any Professionals, but subject to any other limitations set
forth in this Agreement.

Section 1.51 “Depomed Product Expiration Date” means the expiration date of the
last Product in the channel bearing Depomed’s NDC Number on a Product-by-Product
basis.

Section 1.52 “Depomed Promotional Materials” has the meaning set forth in
Section 5.9(e).

Section 1.53 “Depomed Returns Reserve” means Depomed’s GAAP reserve account for
Product returns as of the business day preceding the First Sales Booking Date.

Section 1.54 “Depomed Sales Force” means the field force of Sales
Representatives employed or contracted by Depomed.

Section 1.55 “Depomed Trademarks” means (a) Glumetza® (the “Depomed Product
Trademark”), (b) Acuform® (the “Depomed Technology Trademark”), and (c) Depomed®
(the “Depomed Corporate Trademark”). The Depomed Trademarks are attached hereto
as Schedule 1.55.

Section 1.56 “Detail” means an in-person, face-to-face sales presentation of a
Product made by a Sales Representative to a Professional, including a P1 Detail
or P2 Detail.

 

   6   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.57 “Discount Card Program” means the Product discount card program
described in the proposal for New York savings card program between Triple i and
Depomed dated January 20, 2011 (the “New York Discount Card Program”), and the
Product savings card program described in the Statement of Work, effective as of
June 2, 2011, between Depomed and MediMedia, LLC (the “Ex-New York Discount Card
Program”).

Section 1.58 “Educational Programs” means any activities undertaken with respect
to the education of Professionals, pharmacists, managed care representatives or
customers regarding a Product or any indication for a Product or funded by
unrestricted educational grants, including educational programs and seminars and
education materials.

Section 1.59 “Effective Date” has the meaning set forth in the preamble to this
Agreement.

Section 1.60 “Encumbrance” means any lien, pledge, security interest, right of
first refusal, option, title defect, license, restriction or other adverse claim
or interest or encumbrance of any kind or nature whatsoever, whether or not
perfected, including any restriction on use, transfer, receipt of income or
exercise of any other attribute of ownership.

Section 1.61 “Evaluation Period” has the meaning set forth in Section 14.1.

Section 1.62 “Executive Officers” means the Chief Executive Officers of Santarus
and Depomed (or, if there is no such officer, its President or other executive
officer designated by the Chief Executive Officer).

Section 1.63 “Existing Infringement Cases” has the meaning set forth in Section
12.2(c).

Section 1.64 “Existing Rights of Reference” shall mean the Rights of Reference
to the Product NDA granted by Depomed:

(a) to Boehringer Ingelheim International GmbH (including its successors and
permitted assigns, “BI”) under the License and Services Agreement between
Depomed and BI dated March 4, 2011 (the “BI Agreement”), with respect to the
Combination Product identified in the BI Agreement, including BI’s right under
the BI Agreement to extend such Rights of Reference to BI’s Affiliates and Third
Party contractors and contract service organizations;

(b) to Janssen Pharmaceutica N.V. (including its successors and permitted
assigns, “Janssen”) under the License Agreement between Depomed and Janssen
dated August 5, 2010 (the “Janssen Agreement”), with respect to the Combination
Product identified in the Janssen Agreement, including Janssen’s right under the
Janssen Agreement to sublicense or otherwise extend such Rights of Reference to
Janssen’s Affiliates and sublicensees;

(c) to Merck & Co., Inc. (including its successors and permitted assigns,
“Merck”) under the Non-Exclusive License, Covenant Not to Sue and Right of
Reference Agreement between Depomed and Merck dated July 21, 2009 (the “Merck
Agreement”), with respect to the Combination Product identified in the Merck
Agreement, including Merck’s right under the Merck Agreement to sublicense or
otherwise extend such Rights of Reference to Merck’s Affiliates, sublicensees
and contractors;

 

   7   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(d) to LG Life Sciences Ltd. (including its successors and permitted assigns,
“LG”) under the Amended License Agreement between Depomed and LG dated
January 9, 2007 (the “LG Agreement”), with respect to Products for
Commercialization in Korea, including LG’s right under the LG Agreement to
sublicense or otherwise extend such Rights of Reference to LG’s Affiliates and
permitted sublicensees; and

(e) to BLS under the BLS Canada License Agreement, with respect to Products for
Commercialization in Canada, including BLS’s right under the BLS Canada License
Agreement to sublicense or otherwise extend such Rights of Reference to BLS’s
Affiliates and sublicensees.

Section 1.65 “Existing Rights of Reference Agreements” means the BI Agreement,
the Janssen Agreement, the Merck Agreement, the LG Agreement and the BLS Canada
License Agreement.

Section 1.66 “FDA” means the United States Food and Drug Administration or any
successor agency performing comparable functions in the Territory.

Section 1.67 “Final Agreement Quarter” means the period commencing on the first
day following the last full Agreement Quarter during the Term and ending on the
last day of the Term.

Section 1.68 “First Sales Booking Date” means September 1, 2011, unless
otherwise agreed by the parties.

Section 1.69 “Force Majeure Event” has the meaning set forth in Section 18.7.

Section 1.70 “GAAP” has the meaning set forth in Section 8.4(c).

Section 1.71 “Generic Drug Act” has the meaning set forth in Section 11.1(i).

Section 1.72 “Generic Entry” with respect to a Product, means the initiation of
sales to wholesale or retail customers of one or more Generic Versions of such
Product (other than an Authorized Generic) in the Territory by a Third Party,
including an ANDA Settlement Distributor, but excluding any Authorized Generic
Distributor.

Section 1.73 “Generic Version” means, with respect to a Product, any
pharmaceutical product, which (a) contains the same active ingredient(s) in the
same dosage(s) and dosage form as such Product, (b) is approved in reliance on,
and by reference to, the Product NDA, or is approved under the Product NDA, and
(c) in the case of products approved by reference to, rather than under, the
Product NDA, has been issued a therapeutic equivalence code of AB (as such term
is used in the Approved Drug Products with Therapeutic Equivalence Evaluations
published by the FDA Center for Drug Evaluation and Research or any successor
publication) by the FDA with respect to such Product. For the avoidance of
doubt, no Combination Product shall be considered a Generic Version with respect
to any Product.

 

   8   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.74 “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member, which has competent and
binding authority to decide, mandate, regulate, enforce, or otherwise control
the activities of the parties contemplated by this Agreement.

Section 1.75 “Government Rebate Agreements” means Depomed’s government and
military rebate agreements for Products listed in Schedule 1.75.

Section 1.76 “Gross Margin” means, for a particular period and particular
Product (i.e., the 500mg Product or the 1000mg Product), (A) Net Sales of such
Product minus COGS for such period for such Product, plus (B) all amounts
received by Santarus or any of its Affiliates from any Authorized Generic
Distributor with respect to an Authorized Generic of such Product (including
upfront fees, maintenance fees, royalties or other payments with respect to such
Authorized Generic Distributor’s sales of such Authorized Generic, and the
supply price of Authorized Generic sold to such Authorized Generic Distributor),
for such period minus COGS for such period for such Authorized Generic.

Section 1.77 “Initial Agreement Quarter” means the period commencing on the
Effective Date and ending on December 31, 2011.

Section 1.78 “Inventory” means Depomed’s inventory of finished Product
(including Samples) and API for the Territory as of the First Sales Booking
Date.

Section 1.79 “Legal Requirements” means laws, rules and regulations of any
Governmental Authority in the Territory, including, for clarity, all guidelines,
policies and procedures referenced in Section 6.3 of this Agreement.

Section 1.80 “Manufacture,” “Manufactured” and “Manufacturing” mean all
operations involved in the manufacture, receipt, incoming inspection, storage
and handling of raw materials, and the manufacture, processing, purification,
packaging, labeling, warehousing, quality control testing (including in-process
release and stability testing), shipping and release of Products.

Section 1.81 “Manufacture Transfer Date” means (i) with respect to the 500mg
Product, as soon as reasonably practicable after November 1, 2011, and on a
date, not later than November 30, 2011, mutually agreed by the parties, unless
otherwise agreed by the parties and (ii) with respect to the 1000mg Product, on
a date mutually agreed by the parties.

Section 1.82 “Medical Affairs Expenses” incurred by a party means, with respect
to a particular period, all out-of-pocket costs incurred by the applicable party
related to the handling of medical inquiries during such period, to the extent
attributable to the Product.

 

   9   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.83 “Minimum Detailing Obligations” has the meaning set forth in
Section 5.1(b).

Section 1.84 “NDA” means any “new drug application” (as such term is used under
the Act) filed or acquired by Depomed or any Affiliate with the FDA with respect
to a Product and all subsequent submissions, supplements and amendments thereto,
including the Product NDA.

Section 1.85 “NDA Transfer Date” means as soon as reasonably practicable after
November 1, 2011, and on a date mutually agreed by the parties, which, unless
otherwise agreed by the parties, shall be the same date as the Manufacture
Transfer Date for the 500mg Product.

Section 1.86 “NDC Number” means the National Drug Code, which is the 11-digit
code registered by a party with the FDA with respect to a Product.

Section 1.87 “Negotiation Period” has the meaning set forth in Section 15.1.

Section 1.88 “Net Sales” means, with respect to a Product, for a particular
period, the gross amount invoiced on sales of such Product in the Territory
recognized as gross revenue in accordance with GAAP by Santarus, its Affiliates
and assigns to independent, unrelated Third Parties (excluding sales of
Authorized Generics of such Product to Authorized Generic Distributors) during
such period in bona fide arms’ length transactions, less the following
deductions, calculated to arrive at net sales in accordance with GAAP:
(a) freight, insurance (but only insurance with respect to shipping the
Product), and other transportation charges to the extent added to the sales
price and set forth separately as such on the total amount invoiced; (b) any
sales, use, value-added, excise taxes or duties or allowances on the selling
price of the Product to the extent added to the sales price and set forth
separately as such on the total amount invoiced; (c) chargebacks, trade,
quantity and cash discounts and rebates to the extent customary in the trade,
including governmental rebates; (d) allowances or credits, including allowances
or credits on account of rejection, defects or returns of the Product, or
because of a retroactive price reduction; (e) redemption costs associated with
any voucher, coupon, loyalty card or other co-pay assistance programs for the
Product; and (f) fees paid to wholesalers, group purchasing organizations,
pharmacy benefit managers and the like based on the sale or dispensing of the
Product. Net Sales shall not include a sale or transfer to an Affiliate,
licensee, sublicensee or assign of Santarus or Depomed or if done for clinical,
regulatory or governmental purposes where no consideration is received; but the
resale by such Affiliate, licensee, sublicensee or assign of Santarus or Depomed
shall be considered a sale of such Product (for clarity, excluding resales of
Authorized Generic versions of such Product). For sales of Products by Depomed
between the Effective Date and the First Sales Booking Date, Net Sales shall
have the meaning set forth above mutatis mutandis. For purposes of clarity, it
is the intent of the parties that “Net Sales” for the purposes of this Agreement
shall be consistent with the GAAP net sales reported by Santarus or Depomed, as
applicable, in its periodic reports with the U.S. Securities and Exchange
Commission. For further clarity, Santarus shall not deduct from Net Sales any
amounts for which Depomed bears financial responsibility under Section 9.3.

Section 1.89 “Open Product Orders” has the meaning given in Section 11.1(m)(iv).

 

   10   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.90 “Order” means any award, decision, injunction, judgment, decree,
order, ruling, or verdict entered, issued, made, or rendered by any Governmental
Authority or by any arbitrator.

Section 1.91 “P1 Detail” means a Detail in which the promotional message
involving a Product is presented to a Product Target in the first position and
is the principal topic of discussion during the contact; provided, however, that
where the term P1 Detail is used in reference to Details performed by the
Depomed Sales Force, the reference herein to “Product Target” shall be replaced
by “Professional.”

Section 1.92 “P2 Detail” means a Detail in which the promotional message
involving a Product is presented to a Product Target in the second position and
is emphasized more than any other product in the Detail, except for the product
in the P1 Detail; provided, however, that where the term P2 Detail is used in
reference to Details performed by the Depomed Sales Force, the reference herein
to “Product Target” shall be replaced by “Professional.”

Section 1.93 “Patheon” means Patheon Puerto Rico, Inc. (f/k/a MOVA
Pharmaceutical Corporation), or any Person which succeeds to the obligations of
Patheon Puerto Rico, Inc. under the Patheon Agreement.

Section 1.94 “Patheon Agreement” means that certain Commercial Manufacturing
Agreement, dated as of December 19, 2006, by and between Depomed and Patheon, as
amended from time to time after the Effective Date in accordance with the terms
of this Agreement.

Section 1.95 “PDMA” means the Prescription Drug Marketing Act, as amended, and
the rules and regulations promulgated thereunder.

Section 1.96 “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Authority.

Section 1.97 “Post-Marketing Development” means, with respect to Product, the
conduct of any phase IV clinical studies, quality of life assessments,
pharmacoeconomic, label expansion or other post-marketing studies.

Section 1.98 “Prescriber Data” means data provided by a Third Party which
measures prescriptions filled for Products (by individual prescriber) in the
Territory during a specified time period, from a source mutually agreed in
writing by the parties (it being understood that each of IMS Health Incorporated
and Wolters Kluwer is a source agreeable to the parties).

Section 1.99 “Pre-Transfer Period” means the period beginning on the Effective
Date and expiring on the Manufacture Transfer Date for the 500mg Product.

Section 1.100 “Processing Transfer Date” means October 1, 2011.

 

   11   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.101 “Product(s)” means the 500mg Product and/or the 1000mg Product, as
applicable (including Authorized Generic versions), subject to amendment in
accordance with Section 2.1(c).

Section 1.102 “Product Complaints” means any report concerning the quality,
purity, quantity, weight, pharmacologic activity, labeling, identity or
appearance of a Product.

Section 1.103 “Product IND” means Depomed’s Investigational New Drug Application
filed with the FDA with respect to Product, including all submissions,
supplements and amendments thereto.

Section 1.104 “Product NDA” means NDA No. 21-748 filed with FDA on April 27,
2004, including, without limitation, any and all amendments and supplements
thereto and all written FDA communications related thereto, whether existing on
the NDA Transfer Date or filed thereafter.

Section 1.105 “Product Target” means a Professional categorized in deciles 3 to
10, inclusive, for total prescriptions of Glumetza®, branded metformin
(including Products) or combined branded and generic metformin (including
Products); in each case, based on the most recently available 6-month Prescriber
Data for each such category.

Section 1.106 “Professional” means a physician or other health care practitioner
who is permitted by law to prescribe Products.

Section 1.107 “Promote,” “Promotional” and “Promotion” mean, with respect to a
Product, any activities undertaken to encourage sales or use of such Product,
including Details, product sampling, detail aids, drop-offs, coupons, discount
cards, journal advertising, direct mail programs, direct-to-consumer
advertising, convention exhibits and all other forms of marketing, advertising,
public relations or promotion.

Section 1.108 “Promotion Agreement” has the meaning given in the Recitals.

Section 1.109 “Promotion Net Sales” means Net Sales multiplied by the Promotion
Percentage.

Section 1.110 “Promotion Percentage” means, for a particular period, 100% minus
the Depomed Percentage for such period if any Co-Promotion Net Sales occur in
such period.

Section 1.111 “Promotional Effort” has the meaning set forth in Section 5.1(a).

Section 1.112 “Promotional Materials” has the meaning set forth in Section
5.4(a).

Section 1.113 “Proprietary Information” means any proprietary or confidential
information communicated from one party to the other in connection with or
relating to this Agreement, the Promotion Agreement or the Confidentiality
Agreement (whether before or after the Effective Date), which is identified as
confidential or proprietary, or which the other party knows or has reason to
know is confidential or proprietary, including the Technology and

 

   12   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

financial, marketing, business, technical and scientific information or data,
information related to a party’s compensation of its Sales Representatives,
information contained within the Annual Plan, and the information described in
Section 5.6, whether communicated in writing, orally or electronically.
Proprietary Information shall not include information that the receiving party
can show through written documentation:

(a) at the time of disclosure, is publicly known;

(b) after the time of disclosure, becomes part of the public domain, except by
breach of an agreement between the disclosing party or any Affiliate thereof and
the receiving party or any Affiliate thereof;

(c) is or was in the possession of the receiving party or any Affiliate thereof
at the time of disclosure by the disclosing party and was not acquired directly
or indirectly from the disclosing party or any Affiliate thereof or from any
other party under an agreement of confidentiality to the disclosing party or any
Affiliate thereof; or

(d) is or was developed by the receiving party or its Affiliates without use of
or reference to the other party’s Proprietary Information.

Section 1.114 “Regulatory Approval” means any and all consents or other
authorizations or approvals by the FDA or any other Regulatory Authority in the
Territory that are required to develop, manufacture, market and sell a Product
in the Territory, whether existing on the NDA Transfer Date or filed thereafter;
but excluding (i) Third Party drug master files with respect to API or Products,
(ii) state licenses, and (iii) any form of reimbursement approval.

Section 1.115 “Regulatory Authority” means any Governmental Authority involved
in granting approvals for the manufacturing, marketing, sale, reimbursement
and/or pricing of pharmaceutical products.

Section 1.116 “Regulatory Communications” means, collectively, whether existing
before or after the NDA Transfer Date: (a) all written or electronic filings or
submissions made with Regulatory Authorities in satisfaction of applicable
regulatory and notification requirements with respect to Products in the
Territory (including, without limitation, Annual Periodic Reports, Serious
Adverse Drug Experience Reports, Adverse Drug Experience Reports, and filings
and submissions regarding recalls); (b) all written or electronic correspondence
to or from the FDA with respect to any of the foregoing; (c) minutes of any
meeting between a party and the FDA regarding the Regulatory Approvals, or
Manufacture or Commercialization of the Products in or for the Territory; and
(d) written summaries of oral communications between a party and the FDA that
would impact, or would reasonably be expected to be material to, the
development, Manufacture, commercialization of the Products and/or any ROR
Product.

Section 1.117 “Regulatory Data” means: (a) all processes and analytical
methodologies used in development, testing, analysis and manufacture of
Products; and (b) all in vivo, clinical, pharmacology, toxicology, safety,
efficacy and other scientific data and results relating to Products; that, in
each case, are either (i) contained in the Product NDA or (ii) if not contained
in the Product NDA, are known to a party and required to be submitted to the FDA
in support of the Product NDA.

 

   13   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.118 “Retained Contracts” means (a) Depomed’s agreements with Third
Party providers of adverse drug reaction monitoring and reporting services,
(b) state licenses held by Depomed, (c) Depomed’s wholesaler contracts,
(d) Depomed’s government contracts, including the Chargeback Agreements and the
Government Rebate Agreements, and (e) Depomed’s agreement with ICS, Depomed’s
trade and sample fulfillment house.

Section 1.119 “Rights of Reference” means rights of reference, as contemplated
under, inter alia, 21 CFR §314.50, to the Product NDA.

Section 1.120 “ROR Product” means (a) any Product or other product containing
API as its sole active ingredient, in each case for development and
commercialization solely outside the Territory, or (b) any Combination Product;
in each case, with respect to which Depomed has granted to a Third Party any
Rights of Reference to the Product NDA under an Existing Rights of Reference
Agreement or an Additional Rights of Reference Agreement.

Section 1.121 “Sales Representatives” means sales representatives employed by
Santarus or Depomed, or a Third Party engaged by Santarus or Depomed, to Detail
the Products, who have been trained and equipped to Detail the Products in
accordance with this Agreement.

Section 1.122 “Samples” means samples of a Product that are not for sale to be
distributed by a party solely in connection with the performance of Details or
as otherwise legally permissible under the rules, guidelines and policies
applicable to any Professional.

Section 1.123 “Santarus” has the meaning set forth in the Preamble to this
Agreement.

Section 1.124 “Santarus CAC” means Santarus’ Copy Approval Committee.

Section 1.125 “Santarus-Manufactured Product” means any Product, the
responsibility for Manufacturing of which has been transferred to Santarus
pursuant to Section 3.5.

Section 1.126 “Santarus-Manufactured Samples” means Samples, the responsibility
for Manufacturing of which has been transferred to Santarus pursuant to Section
3.5.

Section 1.127 “Santarus Physician List” means, as of a given date, the
Professionals included on Santarus Sales Force handheld devices, or in the
process of being added to Santarus Sales Force handheld devices, to whom the
Santarus Sales Force intends to conduct Details. The Santarus Physician List may
not include any Professionals on the Depomed Physician List as of such date, and
the average number of Professionals on the Santarus Physician List shall in no
event exceed 350 Professionals per Santarus Sales Representative. For clarity,
the limitations herein regarding the Professionals includible on the Santarus
Physician List are not intended to provide any limitation on the ability of
Santarus to provide Details to any Professionals. Such limitations are only for
the purpose of determining the Professionals includible on the Depomed Physician
List.

 

   14   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.128 “Santarus Sales Force” means the field force of Sales
Representatives employed or engaged by Santarus, including field-based sales
force management such as regional and district sales managers.

Section 1.129 “Santarus Trademarks” means the trademarks set forth on
Schedule 1.129, including the “Santarus” trademark and associated design and
logo.

Section 1.130 “Serious Adverse Drug Experience” means any Adverse Drug
Experience, including those subject to expedited reporting as defined in the
regulations cited below, that is fatal or life-threatening, requires
hospitalization or prolongation of existing hospitalization, results in
persistent or significant disability or incapacity, is a congenital
anomaly/birth defect, or is of comparable medical significance or any other
event which would constitute a “serious” Adverse Drug Experience pursuant to the
terms of 21 C.F.R. 314.80 or 312.32.

Section 1.131 “Serious Adverse Drug Experience Report” means any Adverse Drug
Experience Report that involves a Serious Adverse Drug Experience.

Section 1.132 “Subcontracting” means subcontracting or sublicensing a party’s
rights or obligations hereunder (a) pursuant to which a Third Party will
Manufacture the Products; or (b) pursuant to which a Third Party Sales
Representative is engaged to Promote the Products. “Subcontractor” means the
Third Party with whom the Subcontracting agreement is entered into.

Section 1.133 “Technology” means all pharmacological, toxicological,
preclinical, clinical, technical or other information, data and analysis and
know-how relating to the registration, Manufacture, use or Commercialization of
a Product in the Territory and all proprietary rights relating thereto
Controlled by Depomed or its Affiliates during the Term.

Section 1.134 “Term” has the meaning set forth in Section 10.1.

Section 1.135 “Territory” means the United States, including its territories and
possessions and Puerto Rico.

Section 1.136 “Third Party” means any Person other than Santarus or Depomed or
their respective Affiliates.

Section 1.137 “Third Party Agreement” has the meaning set forth in Section 7.5.

Section 1.138 “Transition Period” means the period beginning on the Manufacture
Transfer Date for the 500mg Product and expiring four (4) months thereafter.

Section 1.139 “Transition Plan” has the meaning set forth in Section 3.1.

Section 1.140 “Unit” means one (1) tablet of the 1000mg Product and two
(2) tablets of the 500mg Product; provided that “Unit” shall have such other
meaning as the parties may negotiate in good faith in the event that either
party reasonably determines that the then current definition of Unit does not
equitably reflect differences in value between the 500mg Product and the 1000mg
Product for purposes of calculating the Baseline Percentage and the Depomed
Percentage.

 

   15   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 1.141    “United States Bankruptcy Code” means the U.S. Bankruptcy Code,
11 U.S.C. §§ 101, et seq.

ARTICLE 2

GRANT

Section 2.1    Grant of Licenses; Appointment under the BLS Supply Agreement

(a) Depomed Patent Rights and Technology. During the Term, subject to the terms
and conditions of this Agreement (including Section 2.5, Section 2.6, Depomed’s
right to elect to Detail the Products as set forth in Section 5.9, and Article
8), Depomed hereby grants to Santarus and its Affiliates, and Santarus and its
Affiliates hereby accept:

(i) an exclusive, royalty-bearing right and license under the Depomed Patent
Rights and Technology to Commercialize and conduct Post-Marketing Development
activities with respect to the Products in the Territory, on the terms and
subject to the conditions set forth herein. Such license shall be exclusive even
as to Depomed solely with respect to Commercialization and Post-Marketing
Development of the Products in the Territory. Depomed agrees that its and its
Affiliates’ right to Promote the Products is limited to the Detail rights set
forth in Section 5.9.

(ii) an exclusive, worldwide, royalty-bearing right and license under the
Depomed Patent Rights (including the BLS Patent Rights to the extent Depomed’s
license rights thereto with respect to Manufacturing of the 1000mg Product
become operative pursuant to the BLS Manufacturing Transfer Agreement) and
Technology to Manufacture and have Manufactured the Products for
Commercialization by or on behalf of Santarus and its Affiliates in the
Territory, including by Authorized Generic Distributors, on the terms and
subject to the conditions set forth herein. Such license shall be exclusive even
as to Depomed solely with respect to the Manufacture of Products for
Commercialization in the Territory, but shall be subject to Depomed’s right to
perform its obligations with respect to supply of Products pursuant to Section
7.1 prior to the applicable Manufacture Transfer Date.

For clarity, the parties agree that Santarus shall have the exclusive (even as
to Depomed) right to Commercialize Generic Versions of Products in the
Territory, either directly or indirectly through Authorized Generic Distributors
or ANDA Settlement Distributors; provided, however, that Santarus shall not be
permitted to ship, or permit an Authorized Generic Distributor to ship, any
Authorized Generic version of a Product to wholesale or retail customers before
the earlier of (1) [***] prior to Generic Entry for such Product, or (2) the
initiation of pre-booking activities, including taking orders or shipment on
consignment of one or more Generic Versions of such Product (excluding any
Authorized Generic) in the Territory by a Third Party, including an ANDA
Settlement Distributor, but excluding any Authorized Generic Distributor.
Notwithstanding the foregoing, Santarus or any Authorized Generic Distributor
may, prior to the earlier of the dates specified in the preceding sentence, ship
such Authorized Generic version of

 

   16   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

a Product solely to wholesalers or retail distribution centers on consignment,
provided that Santarus shall prohibit such wholesalers and retail distribution
centers from shipping any such Authorized Generic version until the earlier of
the dates specified in the preceding sentence.

(b) Depomed Trademarks. During the Term, subject to the terms and conditions of
this Agreement (including Section 2.1(c), Section 2.5, Section 5.8 and Depomed’s
right to elect to Detail the Products as set forth in Section 5.9), Depomed
hereby grants to Santarus and its Affiliates, and Santarus and its Affiliates
hereby accept, an exclusive, royalty-free right and license to use the Depomed
Trademarks solely in connection with Commercializing the Products in the
Territory, on the terms and subject to the conditions set forth herein. The
foregoing license with respect to the Depomed Product Trademark shall be
exclusive even as to Depomed in the Territory, subject to Section 5.8 and
Depomed’s right to elect to Detail the Products as set forth in Section 5.9. The
foregoing license with respect to the Depomed Technology Trademark and the
Depomed Corporate Trademark shall be exclusive even as to Depomed solely with
respect to the use of such Depomed Trademarks with the Products in the
Territory, subject to Section 2.5, Section 5.8 and Depomed’s right to elect to
Detail the Products as set forth in Section 5.9.

(c) [***]

(d) Appointment under BLS Supply Agreement. Effective as of the First Sales
Booking Date and thereafter until such time (if ever) as the BLS Supply
Agreement is assigned to Santarus, Santarus will be designated as Depomed’s
“Distributor” (as defined in the BLS Supply Agreement) under the BLS Supply
Agreement to perform Depomed’s distribution and “Marketing” (as defined in the
BLS Manufacturing Transfer Agreement) activities with respect to the 1000mg
Product.

Section 2.2    Sublicense

(a) Except pursuant to Section 18.9 or in connection with the use of Third Party
Sales Representatives, Santarus shall not assign, subcontract or otherwise
transfer or delegate any of its rights or obligations under Section 2.1(a)(i)
with respect to Promotion of Products in the Territory without the express
written consent of Depomed, which consent may be withheld by Depomed in its sole
discretion.

(b) Santarus shall have the right to grant sublicenses to, or Subcontract with,
Third Parties with respect to 500mg Product Commercialization activities, other
than Promotion (provided that the use of Third Party Sales Representatives is
permitted); provided that all such sublicenses and subcontracts shall be
consistent with the terms of this Agreement and that Santarus shall at all times
be responsible and liable to Depomed for any breach of this Agreement by any
such sublicensee or Subcontractor. After the Manufacture Transfer Date for the
500mg Product, Santarus shall have the right to grant sublicenses to, or
Subcontract with, Third Parties with respect to Manufacturing of the 500mg
Product; provided that all such sublicenses and subcontracts shall be consistent
with the terms of this Agreement and that Santarus shall at all times, subject
to Section 6.7, Section 7.5 (last sentence) and Section 13.2, be responsible and
liable to Depomed for any breach of this Agreement by any such sublicensee or
Subcontractor.

 

   17   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(c) Santarus shall have the right to Subcontract with Third Parties with respect
to 1000mg Product Commercialization activities, other than Promotion (provided
that the use of Third Party Sales Representatives is permitted); provided that
all such Subcontracts shall be consistent with the terms of this Agreement and
that Santarus shall at all times be responsible and liable to Depomed for any
breach of this Agreement by any such Subcontractor. After the Manufacture
Transfer Date for the 1000mg Product, Santarus shall have the right to have the
1000mg Product Manufactured by a Third Party on Santarus’ behalf solely in the
event that Section 16.2 of the BLS Supply Agreement becomes operative and only
to the extent permitted by said Section 16.2; provided that any Third Party
supply arrangement for the 1000mg Product shall be consistent with the terms of
this Agreement and that Santarus shall at all times, subject to Section 6.7,
Section 7.5 (last sentence) and Section 13.2, be responsible and liable to
Depomed for any breach of this Agreement by any such Subcontractor.

Section 2.3    Transfer of Product Information

Depomed shall provide Santarus with the following Technology as promptly as
practicable after the NDA Transfer Date (or, at Depomed’s discretion, at any
time and from time to time during the Pre-Transfer Period):

(a) Copies of all Regulatory Approvals for the Products in the Territory held by
Depomed and its Affiliates as of the Effective Date and through the NDA Transfer
Date;

(b) Copies of all Regulatory Communications relating to the Products between
Depomed and a Regulatory Authority (or, to the extent in the possession and
Control of Depomed, between a Third Party and a Regulatory Authority);

(c) Copies of all Regulatory Data to the extent in the possession and Control of
Depomed;

(d) Copies of current manufacturing, stability and release testing documentation
in the possession and Control of Depomed for Product Manufactured for the
Territory, which may include, to the extent in the possession and Control of
Depomed, representative master and executed manufacturing batch records, test
methods, stability protocols, stability results, manufacturing guides,
conformance guides and specifications for the Products (it being understood that
much of the foregoing documentation is held by Patheon, Depomed’s API supplier
or BLS, and that Santarus’ access thereto shall be as set forth in Section 3.5;
and

(e) To the extent not included in the materials provided to Santarus pursuant to
Section 2.3(a), Section 2.3(b), Section 2.3(c) or Section 2.3(d), all other
reports, data and information relating to the Products reasonably requested by
Santarus as necessary or useful for Santarus to exercise its rights hereunder or
under applicable laws and regulations, including for the maintenance of the
Product NDA.

 

   18   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Depomed shall provide Santarus with updates to the Technology described in
Section 2.3(b) through Section 2.3(e) throughout the Transition Period as
promptly as reasonably practicable following the availability of any such
update. In addition, during the Transition Period, Depomed shall provide up to
an aggregate of [***] of consultation to Santarus regarding the Technology
transferred pursuant to this Section 2.3 and in performance of Depomed’s
obligations under the Transition Plan, which shall be allocated among Depomed’s
Quality, Manufacturing and Regulatory functions as requested by Santarus. Any
consultation in excess of such [***] would be provided only to the extent
mutually agreed by the parties in writing.

Section 2.4    Limitation on Metformin Promotion

Except as expressly contemplated by this Agreement, neither party shall,
directly or indirectly, develop, promote, market, distribute, sell or offer for
sale any product containing API as the sole active ingredient in the Territory
during the Term of this Agreement, other than the Products in accordance with
the terms of this Agreement.

Section 2.5    Retention of Rights

(a) Subject to the limitations set forth in Section 2.4, Depomed hereby
expressly reserves the exclusive right to practice, and to grant licenses under,
the Depomed Patent Rights and the Technology for any and all purposes, other
than the Commercialization of Products in the Territory and Manufacture of
Products for Commercialization in the Territory. Without limiting the generality
of the foregoing, Depomed shall at all times have the exclusive right: (i) to
develop and commercialize, and to grant licenses to Third Parties to develop,
Manufacture and commercialize, Products outside the Territory; (ii) to
Manufacture or have Manufactured Products in or outside of the Territory for
development and commercialization outside the Territory; and (iii) subject to
Santarus’ rights under Section 15.1 with respect to Covered Combination
Products, to develop, manufacture and commercialize Combination Products
worldwide.

(b) Depomed hereby expressly reserves (i) the exclusive right to use, and to
grant licenses under, the Depomed Product Trademark outside the Territory;
(ii) the exclusive right to use, and to grant licenses under, the Depomed
Technology Trademark and the Depomed Corporate Trademark in the Territory for
any purpose other than the Commercialization of Products in the Territory; and
(iii) the exclusive right to use, and to grant licenses under, the Depomed
Technology Trademark and the Depomed Corporate Trademark outside the Territory
for any purpose.

(c) Notwithstanding the assignment of the Product NDA pursuant to Section 3.2
and subject to the limitations set forth in Section 2.4, Depomed hereby
expressly reserves the right: (i) to grant, or continue to grant, the Existing
Rights of Reference; and (ii) subject to Santarus’ rights under Section 15.1
with respect to Covered Combination Products, to grant additional Rights of
Reference to any Third Party with respect to (1) Products or other products
containing API as the sole active ingredient, in each case for development and
commercialization solely outside the Territory, and/or (2) any Combination
Product (in each case, “Additional Rights of Reference”).

 

   19   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(d) Except as expressly set forth herein, nothing contained herein shall be
deemed to grant Santarus, by implication, a license or other right or interest
in any patent, trademark or other similar property of Depomed or its Affiliates.
Except as expressly set forth herein, nothing contained herein shall be deemed
to grant Depomed, by implication, a license or other right or interest in any
patent, trademark or other similar property of Santarus or its Affiliates,
except as may be necessary for Depomed to Detail the Products pursuant to this
Agreement in the event Depomed elects to Detail the Products in accordance with
Section 5.9.

Section 2.6    Negative Covenants

(a) Santarus, on behalf of itself and its Affiliates, hereby covenants not to
practice, and not to permit or cause any licensee, sublicensee or other Third
Party to practice, any Depomed Patent Rights or Technology, and not to use, and
not to permit or cause any licensee, sublicensee or other Third Party to use,
any Depomed Trademark, for any purpose other than as expressly authorized in
this Agreement. Santarus, on behalf of itself and its Affiliates, hereby further
covenants not to Commercialize, and not to permit or cause any licensee,
sublicensee or other Third Party to Commercialize, an Authorized Generic version
of a Product in the Territory, either directly or indirectly through a Third
Party, until permitted under the provisions of the last paragraph of Section
2.1(a).

(b) Depomed, on behalf of itself and its Affiliates, hereby covenants not to
use, and not to permit or cause any licensee, sublicensee or other Third Party
to use (i) any Depomed Product Trademark in the Territory, provided that if
Depomed makes its election under Section 5.9, Depomed may use the Depomed
Product Trademark in the Territory solely to Promote Products in accordance with
this Agreement or (ii) any Santarus Trademark for any purpose other than as
expressly authorized in this Agreement. Depomed, on behalf of itself and its
Affiliates, hereby further covenants not to Commercialize, and not to permit or
cause any licensee, sublicensee or other Third Party to Commercialize, a Generic
Version in the Territory, either directly or indirectly through a Third Party,
except for settlements mutually agreed to by Santarus and Depomed.

(c) [***]

 

   20   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 3

TRANSITION PLAN

Section 3.1    Transition Plan

The parties have agreed to the transition plan (the “Transition Plan”) attached
as Schedule 3.1, which contains specific events and obligations to effect the
shifting of regulatory, manufacturing and quality responsibilities to Santarus
pursuant to the terms of this Agreement, subject to the last paragraph of
Section 2.3. The parties agree to use commercially reasonable efforts to perform
their respective obligations as set forth in the Transition Plan within the
timelines set forth therein. The parties will discuss in good faith any changes
to the Transition Plan that become required or advisable. Except as otherwise
set forth in the Transition Plan or elsewhere in this Agreement, each party
shall be responsible for its respective costs and expenses incurred in
performing the Transition Plan.

The parties acknowledge that implementation of the Transition Plan will require
the cooperation and/or consent of Third Parties as indicated therein, and, as a
result, the timing of such transfer is not within the sole control of the
parties.

Section 3.2    Transfer and Assignment of Product NDA and Product IND

Effective only as of the NDA Transfer Date, Depomed shall, and it hereby does,
assign to Santarus all right, title and interest in the Product NDA, subject to
the Existing Rights of Reference and any Additional Rights of Reference granted
by Depomed during the Pre-Transfer Period, and the Product IND. On the NDA
Transfer Date, Depomed shall submit to the FDA a letter authorizing the transfer
of ownership of the Product NDA and Product IND from Depomed to Santarus. As
soon as practicable after the submission of such letter, Santarus shall execute
and submit to the FDA a letter, accompanied by the Product NDA and Product IND
transfer letter(s) referred to in the preceding sentence, acknowledging
Santarus’ commitment to assume ownership of the Product NDA and Product IND. The
parties shall take such additional actions, and execute and deliver, and file
with the FDA, such additional documents, as are necessary to effect the transfer
and assignment to Santarus of the Product NDA and Product IND contemplated by
this paragraph. If there is any impediment to the assignment of the Product NDA
or Product IND to Santarus, the parties shall cooperate in good faith and use
commercially reasonable efforts to remove such impediment. If, notwithstanding
such efforts, the parties are unable to remove such impediment, the parties
shall discuss the matter in good faith and use commercially reasonable efforts
to reach mutual agreement as to how to proceed. If, after assignment to Santarus
of the Product NDA and Product IND, the parties mutually and reasonably agree in
good faith that the Product NDA or Product IND should be assigned back to
Depomed, the parties shall promptly execute and deliver such documents and take
such actions as are necessary to effect such assignment back to Depomed.

Section 3.3    Rights of Reference

On or promptly after the NDA Transfer Date, the parties shall cooperate in good
faith, take such actions, and execute and deliver, and file with the FDA, such
documents as, in each case, are necessary to ensure that the Existing Rights of
Reference remain in full force and effect

 

   21   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

following transfer and assignment of the Product NDA and are exercisable by the
grantee(s) thereof. In addition, in the event Depomed grants any Additional
Rights of Reference during the Term, or in the event any grantee of Existing
Rights of Reference or Additional Rights of Reference changes its corporate
name, or sells or transfers its business relating to the applicable ROR Product
to another Person, Santarus shall, promptly, and in any event within five
(5) business days after, Depomed’s written request, file the requisite
authorization letter with the FDA in order for such Additional Rights of
Reference to become effective, or for such Existing Rights of Reference or
Additional Rights of Reference to be updated to reflect such grantee’s new
corporate name or the name of the acquirer of its business relating to such ROR
Product, as applicable. Santarus hereby covenants that neither it nor any of its
Affiliates, nor any Third Party acting on behalf of Santarus or any of its
Affiliates, will withdraw, revoke or terminate any Existing Rights of Reference
or any Additional Rights of Reference without Depomed’s express prior written
authorization to do so. From and after the NDA Transfer Date, Santarus shall
provide to Depomed copies of all Regulatory Approvals arising after the NDA
Transfer Date as promptly as practicable after approval or receipt (as
applicable) thereof.

Section 3.4    Rights of Access to Data.

(a) The parties recognize that the grantees of the Existing Rights of Reference
have, and that Depomed may grant to any grantee of Additional Rights of
Reference, rights of access to Regulatory Communications and Regulatory Data.

(b) From and after the NDA Transfer Date, Santarus shall (i) provide to Depomed
copies of all Regulatory Communications arising after the NDA Transfer Date
between Santarus and a Regulatory Authority (or, to the extent in the possession
and Control of Santarus, between a Third Party and a Regulatory Authority), and
(ii) disclose to Depomed in writing all Regulatory Data arising after the NDA
Transfer Date to the extent in the possession and Control of Santarus; in each
case, as promptly as practicable (and in any event within ten (10) business
days) after any such Regulatory Communications and Regulatory Data arise.
Depomed may provide all such Regulatory Communications and Regulatory Data to
the applicable Third Parties under the Existing Rights of Reference Agreements
and Additional Rights of Reference Agreements as Depomed determines is
reasonably necessary to comply with the Existing Rights of Reference Agreements
and Additional Rights of Reference Agreements.

(c) Depomed shall promptly (and in any event within ten (10) business days)
provide to Santarus copies of all Regulatory Communications and Regulatory Data
received by it from Third Parties under and to the extent not prohibited by an
applicable Existing Rights of Reference Agreement or Additional Rights of
Reference Agreement.

Section 3.5    Manufacturing Transfer

(a) The Assigned Agreements relating to the manufacture and supply of the 500mg
Product and the API (each, an “Assigned Manufacturing Agreement”) shall be
assigned by Depomed in their entirety to Santarus, and shall be assumed in their
entirety by Santarus promptly following (but in no event later than five
(5) business days following) the Manufacture Transfer Date for the 500mg
Product, pursuant to an Assignment and Assumption Agreement to

 

   22   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

be negotiated in good faith by the parties. From and after such assignment and
assumption, Santarus shall be solely responsible for Manufacturing, or having
Manufactured, the 500mg Product and the API for the 500mg Product.

(b) Promptly after the Manufacture Transfer Date for the 500mg Product, Depomed
shall notify each counterparty to any Assigned Manufacturing Agreement that such
Assigned Manufacturing Agreement has been assigned to, and assumed by, Santarus,
and shall authorize and instruct such counterparty to grant Santarus access to
all technical, regulatory and other information and materials relating to the
500mg Product that are then in the possession of such counterparty in accordance
with the applicable Assigned Manufacturing Agreement. Santarus shall be entitled
to consult with such counterparty’s technical personnel with respect to
Manufacturing activities as set forth in such Assigned Manufacturing Agreement.

(c) Promptly after the Effective Date, Depomed [***]. Santarus will manage any
transfer and validation of Manufacturing the 500mg Product at Patheon’s Manati
facility, [***].

(d) In the event the parties mutually agree for the BLS Supply Agreement or
successor Third Party supplier agreement for the 1000mg Product to be assigned
to Santarus, the parties will work together to obtain any necessary consent to
assign the BLS Supply Agreement, and upon receipt of such consent, Depomed will
assign the BLS Supply Agreement or successor agreement to Santarus. If Depomed
makes such assignment, Santarus will assume the BLS Supply Agreement or
successor agreement, pursuant to an Assignment and Assumption Agreement to be
negotiated in good faith by the parties.

(e) If the BLS Supply Agreement is assigned to Santarus pursuant to Section
3.5(d), then promptly after the Manufacture Transfer Date for the 1000mg
Product, Depomed shall deliver a copy of the fully-executed Assignment and
Assumption Agreement to BLS or such Third Party, and shall authorize and
instruct BLS or such Third Party to grant Santarus access to all technical,
regulatory and other information and materials relating to the 1000mg Product
that are then in the possession of BLS or such Third Party in accordance with
the BLS Supply Agreement or successor agreement. Santarus shall be entitled to
consult with BLS’s or such Third Party’s technical personnel with respect to
Manufacturing activities as set forth in the BLS Supply Agreement or successor
agreement.

ARTICLE 4

ALLIANCE MANAGEMENT

Section 4.1    Alliance Managers

Each of the parties shall nominate at least one, but no more than two,
representatives to serve as alliance managers under this Agreement
(collectively, “Alliance Managers”), one of whom for each party shall be
designated as the lead Alliance Manager for that party. The lead Alliance
Manager for Santarus shall initially be Jon Hee, and the lead Alliance Manager
for Depomed shall initially be Gerd Kochendoerfer. Each party may modify its
Alliance Managers and lead Alliance Manager by providing written notice of the
modification to the other party. Each party’s Alliance Managers shall be
appropriately qualified in order to perform their responsibilities as Alliance
Managers pursuant to this Agreement. The parties acknowledge and agree that the
Alliance Managers do not have the power to amend, modify or waive any of the
terms or conditions of this Agreement.

 

   23   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 4.2    Alliance Manager Responsibilities

(a) Except as otherwise set forth herein, the Alliance Managers shall
periodically review Commercialization activities for the Products hereunder, it
being understood that Santarus shall be responsible for directing such
Commercialization activities. The responsibilities of the Alliance Managers
shall be exercised consistent with this Agreement and shall include, but shall
not be limited to:

(i) reviewing the Annual Plan as contemplated by Section 5.5(a);

(ii) if applicable, monitoring the Depomed Sales Force call plan for
coordination with the Santarus Sales Force; and

(iii) such other functions as may be mutually agreed upon by the parties from
time to time.

(b) For the avoidance of doubt, the function of the Alliance Managers is
primarily to facilitate information sharing between the parties, and therefore,
without limiting the generality of the foregoing, unless separately authorized
by a party in writing, the Alliance Managers shall not have any approval or
decision-making authority on behalf of such party.

Section 4.3    Meetings of the Alliance Managers.

Meetings of the Alliance Managers may be held from time to time upon mutual
agreement by both parties’ Alliance Managers; provided, however, that meetings
of the Alliance Managers shall be held on at least an annual basis. If possible,
the meetings shall be held in person or where appropriate, by video or telephone
conference. Unless otherwise agreed, the location of any in-person meetings of
the Alliance Managers shall alternate between the corporate offices of the
parties. The parties shall determine the form of the meetings. Subject to
appropriate confidentiality undertakings where applicable, each party shall have
the right, upon written notice to the other party, to have present at meetings
of the Alliance Managers additional participants (not to exceed ten (10) such
participants at any meeting of the Alliance Managers without the consent of the
other party). The party hosting any meeting shall propose the agenda for the
meeting and appoint a secretary to the meeting who shall record the minutes of
the meeting. Such minutes shall be circulated to the parties promptly following
the meeting for review and comment and for unanimous ratification by both
parties. Each party shall bear its own travel and related costs incurred in
connection with participation of its respective Alliance Managers.

 

   24   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 5

PRODUCT COMMERCIALIZATION

Section 5.1    Product Promotion

(a) Subject to applicable Legal Requirements, as well as the provisions of this
Agreement, Santarus shall, during the Term until Generic Entry of any Product
(subject to Section 8.3(b)), at its sole expense, use commercially reasonable
efforts to Promote the Products within the Territory in accordance with the
Annual Plan (the “Promotional Effort”). For purposes of the preceding sentence,
Santarus’ commercially reasonable efforts shall be met if Santarus is in
compliance with its obligations under Section 5.1(b) and Section 5.1(c) of this
Agreement. Santarus will cause the Santarus Sales Force and Santarus employees
and agents acting on Santarus’ behalf to comply with this Agreement and all
applicable Legal Requirements in connection with the Commercialization of the
Products. It is understood, and Santarus agrees, that it will be accountable for
the acts or omissions of the Santarus Sales Force and its employees and agents.

(b) During each Agreement Quarter during the Term until Generic Entry of any
Product, the Santarus Sales Force shall perform a minimum of [***] (the “Minimum
Detailing Obligations”); provided, however, that one-half of the Minimum
Detailing Obligations may be satisfied by [***], counting each [***] as
equivalent to [***]. For purposes of determining [***] hereunder, each Product
shall be deemed to be the same Product and shall be counted only once. By way of
illustration, Santarus shall not have the right to count both a [***] and a
[***]. In such case, only the [***] shall be counted for purposes of determining
compliance with the Minimum Detailing Obligations.

(c) From and after the Effective Date, except as otherwise noted in the first
row below, and for the remainder of the Term until Generic Entry of any Product,
Santarus shall spend at least the following amounts on
Advertising/Marketing/Educational Expenses during the periods set forth below:

 

Period

  

Advertising/Marketing/Educational Expenses

[***]

   [***] percent [***] of [***] (calculated in accordance with the Promotion
Agreement)

[***]

   The [***] of (a) [***] or (b) [***]

[***] and for remainder of the Term until [***]

   For each complete calendar year, the [***] of (a) [***] or (b) [***]

 

   25   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(d) The parties shall discuss in good faith whether and under what conditions
any of the obligations in this Section 5.1 should be decreased with respect to
periods leading up to Generic Entry and how the amount of such decrease should
be shared by the parties.

Section 5.2    Representations to Customers

Santarus will not make any false or misleading representations to Professionals,
customers or others regarding Depomed or the Products and will not make any
representations, warranties or guarantees with respect to the specifications,
features or capabilities of the Products that are not consistent with the
applicable then-current FDA approved labeling and package insert (except to the
extent permitted by Legal Requirements). Santarus agrees to undertake timely and
complete corrective action for any deviations from this Section 5.2.

Section 5.3    Staffing; Training

Santarus shall be solely responsible for all costs and expenses of compensating
its Sales Representatives. Consistent with applicable Legal Requirements,
Santarus shall pay incentive compensation to its Sales Representatives with
respect to the Products in accordance with Santarus’ incentive compensation plan
for Santarus’ other products. Santarus shall periodically provide training to
each of its Sales Representatives, and shall update its training materials as
appropriate.

Section 5.4    Promotional Materials; Educational Materials

(a) Santarus shall, at its own expense (which for clarity shall be included as
an Advertising/Marketing/Educational Expense hereunder), have the right to
create, develop, produce or otherwise obtain, and utilize sales, promotional,
advertising, marketing, educational and training materials (“Promotional
Materials”) to support the Promotional Effort for the Products. Such Promotional
Materials may include, by way of example, detailing aids; leave behind items;
journal advertising; educational programs; formulary binders; appropriate
reprints and reprint carriers; product monographs; patient support kits;
convention exhibit materials; direct mail; market research survey and analysis;
training materials; and scripts for telemarketing and teleconferences.

(b) Prior to any use thereof prior to the NDA Transfer Date, Santarus shall
provide to Depomed for review a prototype of any Promotional Materials created
by Santarus. Depomed shall notify Santarus of any objections it has to such
prototype and the basis therefor as soon as reasonably practicable, but no later
than [***] following its receipt thereof. Failure by Depomed to notify Santarus
of any objections to the proposed prototype within such period shall constitute
approval by Depomed. Santarus shall modify such Promotional Materials to the
extent necessary to resolve any objections timely and reasonably made by Depomed
to such Promotional Materials on the grounds that such Promotional Materials are
inconsistent with any Legal Requirements, and shall in good faith consider any
of Depomed’s other objections. The final version of the Promotional Materials
approved by the Santarus CAC (which shall include such modifications as are
required to address concerns timely and reasonably made by Depomed on the
grounds that such Promotional Materials are inconsistent with Legal
Requirements) may be produced in quantity, and Santarus shall provide Depomed
with the requisite number of

 

   26   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

copies of the final printed form in a timely manner so as to allow Depomed to
satisfy its obligation to file such materials with the FDA prior to the first
use of the Promotional Materials. Depomed will make such filing with the FDA
within two (2) business days after the date Santarus provides Depomed with such
copies of the final version of such Promotional Materials. In furtherance of the
foregoing provisions of this Section 5.4(b), the parties will endeavor to
cooperate to facilitate the timely and efficient review of Promotional Materials
for use prior to the NDA Transfer Date and resolution of any disputes or
disagreements related to such Promotional Materials, with a view to containing
both parties’ internal personnel resources and external costs associated with
the creation, review and approval of such Promotional Materials.

(c) Santarus shall own all copyrights to all Promotional Materials that are
created during the Term of this Agreement in connection with and to the extent
relating to the Promotion of the Products.

Section 5.5    Annual Plan; Promotion Expenses

(a) On or prior to [***] of the preceding calendar year with respect to each
calendar year during the Term beginning with the 2012 calendar year, Santarus
shall develop an annual Promotional plan (the “Annual Plan”) and submit the
Annual Plan to Depomed’s lead Alliance Manager. The Annual Plan shall set forth
the manner in which Santarus anticipates it will Promote the Products during the
period to which the Annual Plan relates; provided, however, that the Annual Plan
may be modified from time to time as Santarus reasonably deems appropriate for
the Promotion of the Products, subject where applicable to Santarus’ compliance
with its obligations under this Agreement, including without limitation the
obligations set forth in Section 5.1. The Annual Plan shall include, at a
minimum:

(i) the anticipated number of [***] Details (including [***]) to be provided by
the Santarus Sales Force, and the physicians targeted to receive those Details;

(ii) product positioning, strategy and tactics with supporting advertising and
promotional activity to be undertaken;

(iii) planned public relations activities, if any;

(iv) any training or sampling programs to be conducted;

(v) medical education programs to be conducted;

(vi) pricing and contracting strategies;

(vii) managed health care strategies and tactics; and

(viii) a budget for all costs and expenses associated with the activities to be
undertaken pursuant to the Annual Plan (including the projected
Advertising/Marketing/Educational Expenses).

 

   27   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(b) Santarus shall not have any obligation to incur
Advertising/Marketing/Educational Expenses in excess of the minimum amounts
provided in Section 5.1(c).

(c) Each party will bear its own operating expenses associated with Promotion of
the Products by such Party, including all personnel, general and administrative
and overhead costs. Santarus will bear all Santarus Sales Force expenses, and
Depomed will bear all Depomed Sales Force expenses, if applicable. From and
after the NDA Transfer Date, Santarus will bear all costs associated with
maintaining and continuing all Regulatory Approvals of the Products in the
Territory, including, subject to Section 6.6, all costs associated with Adverse
Drug Experience reporting, filing annual reports in connection with the Product
NDA, user fees and establishment fees associated with the Product NDA and all
clinical and regulatory requirements.

Section 5.6    Santarus Promotion Reports

Within [***] following the end of each Agreement Quarter, Santarus shall provide
Depomed’s lead Alliance Manager with a status report, which report will
summarize Santarus’ Detailing activities pursuant to this Agreement for such
prior Agreement Quarter and on a calendar year-to-date basis, including: (a) the
number of P1 and P2 Details made and recorded by Santarus’ standard record
keeping procedures; (b) the names and addresses of the Professionals called
upon; (c) the percentage of Professionals Detailed who were provided with
Samples; (d) the average number of such Samples delivered on each Detail;
(e) Advertising/Marketing/Education Expenses for such Agreement Quarter; and
(f) such other information as may be agreed upon in writing by the parties.

Section 5.7    Medical Inquiries

(a) The parties acknowledge that each may receive requests for medical
information concerning the Product from members of the medical and paramedical
professions and consumers regarding the Product.

(b) From and after the NDA Transfer Date, any such requests will be referred to
Santarus’ medical department, and Santarus shall be solely responsible for
responding to such requests in compliance with all applicable Legal Requirements
and the Product NDA. Santarus shall be obligated for any costs associated with
its responsibilities pursuant to this Section 5.7.

Section 5.8    Trademarks

(a) Subject to this Section 5.8 and to applicable Legal Requirements, Santarus
shall have the right to use the Santarus Trademarks, and include the name
“Santarus” or any variation thereof in connection with its Commercialization
activities and any materials related thereto. Santarus recognizes that (i) the
Depomed Product Trademark is owned by BLS and licensed to Depomed pursuant to
the BLS Manufacturing Transfer Agreement for the sole purpose of Marketing (as
such term is defined therein) the Products in the Territory, and (ii) Depomed
owns the entire right, title and interest in and to the Depomed Technology
Trademark and the Depomed Corporate Trademark, as well as the domain name
“GlumetzaXR.com” (the “Domain Name”); and Santarus shall not at any time, during
or after

 

   28   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

the Term, do or knowingly suffer to be done any act or thing which will in any
way impair the rights of Depomed (or its Third Party licensor, as applicable) in
or to the Depomed Trademarks or the Domain Name. Santarus acknowledges and
agrees that it shall not acquire and shall not claim any right (except as
expressly granted under Section 2.1 or Section 5.10), title or interest in or to
the Depomed Trademarks or the Domain Name by virtue of the rights granted under
this Agreement or through Santarus’ use of the Depomed Trademarks or Domain
Name, and the parties agree that, as between the parties, all goodwill and
improved reputation associated with the Depomed Trademarks and Domain Name
arising out of the use thereof by Santarus and its Affiliates, sublicensees and
other Subcontractors shall inure to the benefit of Depomed. Santarus shall not
use the Depomed Trademarks upon, in connection with, or in relation to, the
Products, or any packaging, labels, containers, advertisements and other
materials related thereto, except as is consistent with past practice under the
Promotion Agreement or this Agreement or as otherwise authorized in writing by
Depomed. Santarus shall as soon as practicable notify Depomed of any apparent
infringement by a Third Party of any of the Depomed Trademarks of which Santarus
becomes aware. Santarus agrees to reasonably cooperate with Depomed to enable
Depomed to verify that the use by Santarus of the Depomed Trademarks is
consistent with the requirements in this Agreement.

(b) During the Term, subject to the terms and conditions of this Agreement,
Santarus hereby grants to Depomed a non-assignable, non-sublicensable (except to
any Third Party Sales Representatives), non-exclusive, royalty-free right and
license to use the Santarus Trademarks in the Territory solely in connection
with Depomed’s Detailing of the Products in the Territory in accordance with
this Agreement in the event Depomed elects to Detail the Products as set forth
in Section 5.9. Depomed recognizes that Santarus owns the entire right, title
and interest in and to the Santarus Trademarks, and shall not at any time,
during or after the Term, do or knowingly suffer to be done any act or thing
which will in any way impair the rights of Santarus in or to the Santarus
Trademarks. Depomed acknowledges and agrees that it shall not acquire and shall
not claim any right (except as expressly granted under this Section 5.8(b)),
title or interest in or to the Santarus Trademarks by virtue of the rights
granted under this Agreement or through Depomed’s use of the Santarus
Trademarks, and the parties agree that all goodwill and improved reputation
associated with the Santarus Trademarks arising out of the use thereof by
Depomed shall inure to the benefit of Santarus. Depomed shall as soon as
practicable notify Santarus of any apparent infringement by a Third Party of any
of the Santarus Trademarks of which Depomed becomes aware. Depomed agrees to
cooperate with Santarus to enable Santarus to verify that the use of the
Santarus Trademarks is consistent with Santarus’ quality standards. Compliance
with this Section 5.8(b) shall be determined pursuant to the Depomed Promotional
Materials review and approval procedures set forth in Section 5.9(e).

Section 5.9    Election by Depomed to Detail in the Territory

(a) Depomed may elect, at any time during the Term, to have the Depomed Sales
Force Detail the Products directly to Professionals. If Depomed desires to make
this election and to use the Depomed Sales Force for this purpose, it will
inform Santarus at least [***] in advance of the commencement of Details by the
Depomed Sales Force and provide Santarus with the proposed Depomed Physician
List, and, subject to Santarus’ compliance with its obligations under this
Section 5.9, Depomed shall commence its Detailing activities no later

 

   29   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

than [***] after the date of its notice to Santarus. During such initial [***]
period, Santarus will be entitled to review the proposed Depomed Physician List
and remove any Professionals who are, as of the date of Santarus’ receipt of the
proposed Depomed Physician List, on the Santarus Physician List. Upon request
from Depomed, Santarus shall provide reasonable access to Depomed to review
Santarus’ documentation supporting Santarus’ removal of any Professionals from
the proposed Depomed Physician List. Following creation of the initial Depomed
Physician List, from time to time but not more than [***] times per calendar
year, Depomed may modify the Depomed Physician List pursuant to the procedure
set forth above. Following the addition of Professionals to the Depomed
Physician List, the Baseline Percentage shall be adjusted to reflect
prescriptions written by any such Professionals by adding to the then-current
Baseline Percentage the quotient obtained by dividing (x) [***] by (y) [***].

(b) On an annual basis, Depomed will submit to Santarus’ lead Alliance Manager a
call plan setting forth the Details to be performed by the Depomed Sales Force.
Any Professional on the Depomed Physician List who does not receive at least
[***] (calculated in accordance with Section 5.1(b)) in each full calendar year
following the commencement of Details for the Product by the Depomed Sales Force
will be excluded from the Depomed Physician List in subsequent calendar years
for purposes of calculating Co-Promotion Net Sales, and for purposes of
calculating the Baseline Percentage.

(c) All Details made by the Depomed Sales Force will be reported to Santarus.
Such reports by Depomed will be made in the same manner as Santarus’ Details
under Section 5.6. Depomed shall be responsible for purchasing Prescriber Data
relating to the Depomed Physician List at its sole cost and expense.

(d) Depomed may purchase from Santarus, at Santarus’ actual out-of-pocket costs
of reproduction and shipment, copies of any Promotional Materials created by
Santarus for use by the Depomed Sales Force, to the extent limited to Products.
Upon Depomed’s request, Santarus will provide to Depomed electronic copies of
such Promotional Materials created by or for Santarus, which Promotional
Materials may be modified for use by Depomed; provided that any modification
must be approved or deemed to be approved as described in Section 5.9(e) below.

(e) Depomed may create and develop its own Promotional Materials for use by the
Depomed Sales Force (“Depomed Promotional Materials”). Prior to the use thereof,
Depomed shall provide to Santarus a prototype of any Depomed Promotional
Materials for review. Santarus shall notify Depomed of any objections it has to
such prototype and the basis therefor as soon as reasonably practicable, but no
later than [***] following its receipt thereof. Failure by Santarus to notify
Depomed of any objections to the proposed prototype within such period shall
constitute approval by Santarus. Depomed shall modify such Depomed Promotional
Materials to the extent necessary to resolve any objections made by Santarus to
such Depomed Promotional Materials on the grounds that such Depomed Promotional
Materials are inconsistent with the overall Product positioning and messaging
for the Products or inconsistent with Legal Requirements, and shall in good
faith consider any of Santarus’ other objections. The final version of the
Depomed Promotional Materials shall be provided to Santarus for its review and
approval to confirm their consistency with the prototype approved by Santarus
and the resolution

 

   30   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

of Santarus’ objections in accordance with this Section 5.9(e), which review and
approval shall occur, as soon as reasonably practicable, but no later than [***]
following its receipt by Santarus. Failure by Santarus to notify Depomed of any
objections to the final version within such period shall constitute approval by
Santarus. The Depomed Promotional Materials will not contain any Santarus
Trademark unless such materials are approved by the Santarus CAC. From and after
the NDA Transfer Date, Depomed shall provide Santarus with the requisite number
of copies of the final printed form in a timely manner so as to allow Santarus
to satisfy its obligation to file such materials with the FDA prior to the first
use of the Depomed Promotional Materials, and Santarus shall make such filing
with the FDA within [***] of its receipt of such copies. In furtherance of the
foregoing provisions of this Section 5.9(e), the parties will endeavor to
cooperate to facilitate the timely and efficient review of Depomed Promotional
Materials and resolution of any disputes or disagreements related to Promotional
Materials, with a view to containing both parties’ internal personnel resources
and external costs associated with the creation, review and approval of the
Depomed Promotional Materials.

(f) Santarus may purchase from Depomed, at Depomed’s out-of-pocket costs for
reproduction and shipment of such materials, copies of any Depomed Promotional
Materials, to the extent limited to Products. Upon Santarus’ request, Depomed
will provide to Santarus electronic copies of such Depomed Promotional Materials
created by or for Depomed, which Depomed Promotional Materials may be modified
for use by Santarus.

(g) Depomed may purchase from Santarus, at Santarus’ actual out-of-pocket costs
of reproduction and shipment, copies of training materials developed and
Controlled by Santarus related to the Products for use by Depomed in the
training of the Depomed Sales Force. Depomed shall be responsible for training
of the Depomed Sales Force, and may, at its own expense, develop training
materials for the Depomed Sales Force in other media or forms, provided that
such materials shall be subject to Santarus’ review and approval or deemed
approval as Depomed Promotional Materials as provided in Section 5.9(e). Depomed
shall, at its own expense, train the Depomed Sales Force using such training
materials, the other Promotional Materials and Depomed Training Materials and
such programs as Depomed shall deem appropriate that are in compliance with
Depomed’s obligations hereunder. Such programs shall include training with
respect to reporting Adverse Drug Experiences and technical complaints. After
the initial training, Depomed shall periodically provide additional training to
each Sales Representative in accordance with this Section 5.9(g).

(h) Depomed shall be solely responsible for costs or expenses related to any
activities of the Depomed Sales Force, including costs for Depomed Promotional
Materials, training or training materials or the purchase from Santarus of
Promotional Materials for the Depomed Sales Force.

(i) Depomed will cause the Depomed Sales Force and Depomed employees and agents
acting on Depomed’s behalf to comply with this Agreement and all applicable
Legal Requirements in connection with the Promotion of the Products. It is
understood, and Depomed agrees, that it will be accountable for the acts or
omissions of its employees and agents.

 

   31   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(j) Depomed will not make any false or misleading representations to
Professionals, customers or others regarding Santarus or the Products and will
not make any representations, warranties or guarantees with respect to the
specifications, features or capabilities of the Products that are not consistent
with the applicable then-current FDA approved labeling, package insert or other
documentation accompanying or describing the Products. Depomed agrees to
undertake timely and complete corrective action for any deviations from this
Section 5.9(j).

Section 5.10    Product Website

Until transfer of the Domain Name as provided herein, subject to the terms and
conditions of this Agreement, Depomed hereby grants to Santarus and its
Affiliates, and Santarus and its Affiliates hereby accept, an exclusive (even as
to Depomed), royalty-free right and license to use the Domain Name and the
registration thereof, including the trademark and service mark “glumetzaxr.com”
and any intellectual property rights relating thereto, and all rights to use,
access, control, modify, change or replace such content of the site associated
to the Domain Name (the “Product Website”), to the extent any such trademark,
service mark, or intellectual property rights exist as of the Effective Date or
during the Term, solely in connection with Commercializing the Products in the
Territory, on the terms and subject to the conditions set forth herein. Depomed
agrees to cooperate with Santarus and to follow Santarus’ reasonable
instructions in order to effectuate the transfer of the Domain Name registration
and the hosting provider account for the Domain Name promptly (and in any event
within 30 days) after the NDA Transfer Date. Specifically, Depomed agrees to
prepare and transmit the necessary InterNic Registrant Name Change Agreement
(RNCA) and or to correspond with InterNic to authorize transfer of the Domain
Name, effective as of the NDA Transfer Date. Any out-of-pocket costs associated
with maintaining and modifying the Product Website shall be included in the
Advertising/Marketing/Educational Expenses for Santarus.

ARTICLE 6

CLINICAL AND REGULATORY AFFAIRS; DEVELOPMENT

Section 6.1    Regulatory Approvals

(a) Prior to the NDA Transfer Date, Depomed shall properly maintain and keep
current and active all Regulatory Approvals for the Products that are in effect
in the Territory as of the Effective Date. Depomed may, in its discretion,
consult with Santarus regarding any proposed supplement, amendment or alteration
to the Regulatory Approvals during the Pre-Transfer Period; provided that as the
holder of the Product NDA, Depomed shall have final decision-making authority as
to whether and how to supplement, amend or otherwise alter the Regulatory
Approvals for the Products in the Territory during the Pre-Transfer Period.
Depomed shall not have the right to, and hereby covenants that it will not,
transfer or assign any Regulatory Approval for the Products to any Third Party,
without Santarus’ prior written consent (which Santarus may withhold in its sole
discretion), except in conjunction with a permitted assignment of this Agreement
made in accordance with Section 18.9.

 

   32   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(b) From and after the NDA Transfer Date, Santarus shall properly maintain and
keep current and active all Regulatory Approvals for the Products that are in
effect in the Territory as of the Effective Date. Depomed agrees that, from and
after the NDA Transfer Date and unless the parties otherwise agree, all
Regulatory Approvals, applications therefor and any other submissions to a
Governmental Authority in the Territory with respect to the Products shall be in
the name of, and shall be owned by, Santarus. From and after the NDA Transfer
Date, Santarus shall promptly prepare and file with the applicable Governmental
Authorities all applications, reports and related documentation and shall pay
any associated fees in order to maintain and continue all Regulatory Approvals
for the Products. Santarus shall not have the right to, and hereby covenants
that it will not, transfer or assign any Regulatory Approval for the Products to
any Third Party, without Depomed’s prior written consent (which Depomed may
withhold in its sole discretion), except in conjunction with a permitted
assignment of this Agreement made in accordance with Section 18.9.

Section 6.2    Compliance with Regulatory Requirements

(a) Unless otherwise required by law or expressly required by this Agreement,
subject to Section 6.1(a) and Section 6.4, during the Pre-Transfer Period,
Depomed will be responsible for complying with all regulatory requirements and
maintaining all contacts with Governmental Authorities with respect to the
ownership of the Product NDA, including maintaining and updating of the Product
NDA, the reporting of any Adverse Drug Experiences to the FDA and the filing of
Promotional Materials with the FDA. In addition, Depomed will collaborate with
Santarus to make such filings as are required for Santarus to Commercialize
Products under Santarus NDC Numbers.

(b) Unless otherwise required by law or expressly required by this Agreement,
from and after the NDA Transfer Date, Santarus will be responsible for complying
with all regulatory requirements and maintaining all contacts with Governmental
Authorities with respect to the ownership of the Product NDA, including
maintaining and updating of the Product NDA, the reporting of any Adverse Drug
Experiences to the FDA and the filing of Promotional Materials with the FDA.

Section 6.3    Advertising and Promotion Compliance

In performing its duties hereunder, each party shall, and shall cause the
Santarus Sales Force or Depomed Sales Force, as applicable, and its employees
and agents to, comply with all Legal Requirements, including the FDA’s
regulations and guidelines concerning the advertising of prescription drug
products, DDMAC’s promotional guidelines, the PhRMA Code on Interactions with
Healthcare Providers, the Prescription Drug Marketing Act of 1987, as amended,
and the rules and regulations promulgated thereunder, equal employment,
non-discrimination and federal and state anti-kickback Legal Requirements, and
Legal Requirements with respect to submission of false claims to governmental or
private health care payors, which may be applicable to the activities (including
the warehousing, handling and distribution of Samples) to be performed by such
party hereunder. None of Santarus, Depomed, the Santarus Sales Force, the
Depomed Sales Force and either party’s employees and agents shall offer, pay,
solicit or receive any remuneration to or from Professionals in order to induce
referrals of or

 

   33   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

purchase of the Products in violation of applicable Legal Requirements,
including without limitation federal or state anti-kickback Legal Requirements.
The Santarus Sales Force and the Depomed Sales Force shall have been trained in
compliance with applicable Legal Requirements prior to engaging in Promotion of
the Products.

Section 6.4    Communications with Governmental Authorities

(a) All communications with Governmental Authorities concerning the Products and
arising from Depomed’s ownership of the Product NDA prior to the NDA Transfer
Date shall be the responsibility of Depomed. Depomed may, in its discretion,
consult with Santarus regarding any such communication. Depomed shall within
[***] upon receipt of any communication from the FDA or from any other
Regulatory Authority relating to the Products, forward a copy of the same to
Santarus and reasonably respond to all inquiries by Santarus relating thereto.
All communications with Regulatory Authorities concerning the Products and
arising from Santarus’ ownership of the Product NDA from and after the NDA
Transfer Date shall be the responsibility of Santarus.

(b) From and after the NDA Transfer Date, Depomed shall not, without the consent
of Santarus or unless so required by Legal Requirements, correspond or
communicate with the FDA or with any other Regulatory Authority in the Territory
concerning the Products, or otherwise take any action concerning any Regulatory
Approval under which the Products are sold in the Territory or any application
for Regulatory Approval of the Products in the Territory; provided that
(i) Depomed shall have the right to communicate with the FDA or any other
Regulatory Authority in the Territory regarding the Products if such
communication is necessary to comply with the terms of this Agreement or any
Legal Requirement or is related to Manufacturing or Commercialization activities
undertaken by Depomed or the Depomed Sales Force, and (ii) BLS has the right to
communicate with the FDA or any other Regulatory Authority in the Territory
concerning the CMC portion of the Product NDA to the extent required under the
BLS Supply Agreement. Each party shall within [***] after receipt of any
communication from the FDA or from any other Regulatory Authority in the
Territory relating to the Products, forward a copy of the same to the other
party and reasonably respond to all inquiries by the other party relating
thereto. If a party is required by law to communicate with the FDA or with any
other Regulatory Authority in the Territory relating to the Products, then such
party shall so advise the other party within [***] and provide the other party
in advance with a copy of any proposed written communication with the FDA or any
other Regulatory Authority in the Territory as soon as reasonably practicable
after preparation. Each party shall, to the extent practicable in light of
applicable Legal Requirements, have a period of at least [***] (or such shorter
period as is practicable under the circumstances) to provide comments to the
other party on such communications, which comments the other party shall use
commercially reasonable efforts to incorporate into its final communications to
the extent such comments are reasonable and consistent with applicable Legal
Requirements. Santarus acknowledges that, to the extent required by the Janssen
Agreement and the BI Agreement, Depomed may provide a copy of any such proposed
written communication by Santarus to Janssen or BI, as applicable, for review
and comment, provided that Santarus shall have no obligation to communicate
directly with Janssen or BI, and any communications to Janssen or BI required
under the Janssen Agreement or BI Agreement shall be the sole responsibility of
Depomed.

 

   34   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 6.5    Product Complaints

From and after the NDA Transfer Date, Depomed shall refer any oral or written
Product Complaints which it receives concerning the Products to Santarus within
[***] of its receipt thereof; provided that all complaints concerning suspected
or actual Product tampering, contamination or mix-up shall be delivered within
[***] of its receipt thereof. Depomed shall not take any other action in respect
of any such complaint without the consent of Santarus unless otherwise required
by Legal Requirements. If requested by Santarus, Depomed will collaborate with
Santarus to resolve any Product Complaints. All Product Complaints shall be
directed to the attention of Santarus’ customer service provider. Santarus shall
provide Depomed with: (a) copies of all written Product Complaints which
Santarus receives that relate to Products bearing Depomed’s NDC Number; and
(b) a summary of all oral Product Complaints that Santarus receives that relate
to Products bearing Depomed’s NDC Number; in each case within [***] of its
receipt thereof; provided that all complaints concerning suspected or actual
Product tampering, contamination or mix-up that relate to Products bearing
Depomed’s NDC Number shall be delivered within [***] of its receipt thereof.

Section 6.6    Adverse Drug Experience Reports

(a) Each party shall notify the other: (i) of all Serious Adverse Drug
Experience Reports within [***] of the time such Serious Adverse Drug Experience
Report becomes known to such party (including its employees); and (ii) of all
Adverse Drug Experience Reports within [***] of the time such Adverse Drug
Experience Report becomes known to such party (including its employees).

(b) Until the NDA Transfer Date, responsibility for maintaining the Adverse Drug
Experience Report database shall be retained by Depomed at its sole expense.
Depomed shall maintain the Adverse Drug Experience Report database in accordance
with all applicable Legal Requirements. Until the NDA Transfer Date, Depomed
shall report Adverse Drug Experience Reports, Periodic Adverse Drug Experience
Reports (PADER) and Periodic Safety Update Reports (PSUR) in accordance with
International Conference on Harmonization Clinical Safety Data Management:
Periodic Safety Update Reports for Marketed Drugs (ICH E2C) and 21 C.F.R. §
314.80.

(c) From and after the NDA Transfer Date, Santarus shall be responsible for
maintaining the Adverse Experience Report database at its sole expense;
provided, however, that Depomed shall be required to reimburse Santarus for the
reasonable, incremental, out-of-pocket and FTE costs incurred by Santarus
directly relating to data, information, systems, communications or other
interactions from or with other partners of Depomed in connection with the
maintenance of such Adverse Experience Report database, to the extent such costs
would not have been otherwise incurred by Santarus but for such partners. Such
reimbursement by Depomed shall be made within [***] after receipt of invoice
from Santarus with supporting documentation in reasonable detail for invoiced
amounts.

 

   35   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(d) From and after the NDA Transfer Date, Santarus shall report Adverse Drug
Experience Reports, Periodic Adverse Drug Experience Reports (PADER) and
Periodic Safety Update Reports (PSUR) in accordance with International
Conference on Harmonization Clinical Safety Data Management: Periodic Safety
Update Reports for Marketed Drugs (ICH E2C) and 21 C.F.R. § 314.80.

(e) From and after the NDA Transfer Date, all follow-up investigations
concerning Adverse Drug Experience Reports and Serious Adverse Drug Experience
Reports shall be conducted by Santarus; provided that Depomed shall have the
right to participate in any such investigations relating to Products sold under
Depomed’s NDC Number upon its request. Depomed shall provide all reasonable
cooperation with any such follow-up investigation as may be requested by
Santarus from time to time.

(f) In the event that Depomed provides notice of its election to have the
Depomed Sales Force Detail the Products pursuant to Section 5.9, then prior to
the initiation of any Detailing of Products by Depomed pursuant to Section 5.9,
the parties shall enter into a pharmacovigilance agreement that reflects the
transfer and assumption described in Section 6.6(c) and is otherwise
substantially in the form of the pharmacovigilance agreement executed pursuant
to the Promotion Agreement.

Section 6.7    Recalls or Other Corrective Action

(a) Prior to the NDA Transfer Date, Depomed shall have final decision-making
authority with respect to any recall (including recall of packaging and
promotion materials), market withdrawals or any other corrective action related
to the Products. Depomed shall promptly consult with Santarus with respect to
any such actions proposed to be taken by Depomed (and in all events prior to the
taking of such actions), including all actions that are reasonably likely to
result in a material adverse effect on the marketability of the Products in the
Territory. At Depomed’s request, Santarus shall provide assistance to Depomed in
conducting such recall, market withdrawal or other corrective action (including
retrieving Samples distributed by the Santarus Sales Force to Professionals). As
the NDA holder, Depomed shall be responsible for all communications with the FDA
with respect to any Product recall, market withdrawal or other corrective
action; provided that (i) Depomed shall consult with Santarus prior to
submitting any related documentation to the FDA, (ii) Depomed shall provide
Santarus with copies of all communications received from or submitted to the FDA
with respect to any such recall, market withdrawal or other corrective action
within [***] after receipt or submission thereof and (iii) Santarus shall be
permitted to accompany Depomed and take part in any meetings or discussions with
FDA with respect to any such recall, market withdrawal or other corrective
action.

(b) From and after the NDA Transfer Date, Santarus shall have final
decision-making authority with respect to any recall (including recall of
packaging and promotion materials), market withdrawals or any other corrective
action related to the Products. At Santarus’ request, Depomed shall provide
assistance to Santarus in conducting such recall, market withdrawal or other
corrective action as it relates to Products distributed by Depomed (including
retrieving Samples distributed by the Depomed Sales Force to Professionals) or
Manufactured by or on behalf of Depomed. As the NDA holder, Santarus shall be
responsible for all communications with the FDA with respect to any Product
recall, market withdrawal or

 

   36   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

other corrective action; provided that Santarus shall provide Depomed with
copies of all communications received from or submitted to the FDA with respect
to any such recall, market withdrawal or other corrective action within [***]
after receipt or submission thereof.

(c) With respect to any recall, market withdrawal or corrective action with
respect to Product, (i) Depomed shall be responsible for the out-of-pocket costs
associated with such recall, market withdrawal or corrective action to the
extent relating to Product Manufactured prior to the Effective Date, and
(ii) Santarus shall be responsible for the out-of-pocket costs associated with
such recall, market withdrawal or corrective action to the extent relating to
Product Manufactured on or after the Effective Date. To the extent the recall,
market withdrawal or corrective action relates to Product Manufactured before
and after the Effective Date, the responsibility for out-of-pocket costs
associated therewith shall be equitably apportioned between the parties based on
the relative amount of Product affected that was Manufactured before the
Effective Date and the relative amount of Product affected that was Manufactured
on or after the Effective Date.

(d) Notwithstanding Section 6.7(c) above, in the event of a recall, market
withdrawal or other corrective action with respect to Product manufactured at
Patheon’s Caguas or Manati facilities in Puerto Rico that results from the
presence of 2,4,6-tribromoanisole, or TBA, Santarus and Depomed shall share
equally all out-of-pocket costs (other than Product returns) associated with
such recall, market withdrawal or other corrective action that are incurred by
either party, including inventory write-offs and costs and expenses associated
with product liability, as adjusted for any amounts or other consideration
recovered from Third Party manufacturers or other Third Parties or insurance
proceeds received. With respect to Product returns arising from any recall,
market withdrawal or other corrective action covered by this Section 6.7(d), the
parties will work in good faith to ensure that (i) the parties share equally
manufacturing costs of Product that replaces returned Product and (ii) royalties
on Product distributed to replace returned Product are payable at the same rate
in effect when such Product is returned.

Section 6.8    Assistance

Each party agrees to provide to the other all reasonable assistance and take all
actions reasonably requested by the other party that are necessary to enable the
other party to comply with any Legal Requirement applicable to the Products in
the Territory.

ARTICLE 7

MANUFACTURING AND SUPPLY; SALES; PRICING

Section 7.1    Supply of Product Prior to the Manufacture Transfer Date

(a) Santarus shall provide to Depomed [***] forecasts for its purchase of
Products and Samples consistent with Depomed’s obligations under the BLS Supply
Agreement and the Patheon Agreement, as applicable. Depomed shall promptly
submit Santarus’ forecasts to BLS and Patheon without any substantive change.
Santarus’ forecasts shall be binding to the same extent as Depomed’s forecasts
to BLS or Patheon are required to be binding under the BLS Supply Agreement or
Patheon Agreement, respectively, such that Santarus shall place purchase

 

   37   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

orders to Depomed for the Products and Samples during such period as set forth
in such forecast, and the remainder shall be a good faith estimate of the
anticipated volumes of Product and Samples to be ordered by Santarus during such
period. Depomed shall not be obligated to accept purchase orders for supply of
Product or Samples in excess of the amount accepted by BLS or Patheon, as
applicable. Depomed will use commercially reasonable efforts to have BLS and
Patheon, as applicable, accept all purchase orders for Products and Samples
submitted by Santarus.

(b) Santarus shall coordinate its purchase orders for BLS-Manufactured Product
so as to transition to Santarus’ NDC Numbers as soon as practicable after FDA’s
approval of 1000mg Product labels with Santarus’ NDC Numbers, with the goal for
such transition being for BLS-Manufactured Product shipped on or before [***].
The parties will cooperate to submit such Product labels to the FDA as soon as
practicable after the Effective Date, as contemplated by the Transition Plan.

(c) Depomed shall invoice Santarus for Product and Samples ordered and shipped
after the Effective Date, at the price charged therefor by BLS pursuant to the
BLS Supply Agreement or by Patheon pursuant to the Patheon Agreement, as
applicable (including shipping and handling costs charged by BLS or Patheon),
and Santarus shall pay each such invoice within [***] of the receipt of invoice.

(d) Depomed shall promptly inform Santarus in the event that, prior to the
applicable Manufacture Transfer Date, Depomed becomes aware of any matters under
any Assigned Manufacturing Agreement or the BLS Agreements which would
reasonably be expected to have an adverse impact on the ability of the Third
Party manufacturer to supply Products or Samples in a timely manner. In each
such event, and until the applicable Manufacture Transfer Date, Depomed shall
provide Santarus with a reasonable opportunity to participate directly in
discussions with Depomed’s Third Party manufacturers of Products under the
Assigned Manufacturing Agreements or with BLS, as applicable, concerning the
investigation and resolution of such matters. Notwithstanding the generality of
the foregoing, Depomed agrees to notify Santarus within [***] after Depomed has
become aware of any event or circumstance related to the Manufacture of the
Product or Samples by any such Third Party manufacturer or by BLS that would
reasonably be expected to impact the safety or efficacy of the Product or
Samples or that would reasonably be expected to cause Product or Samples to be
adulterated or misbranded within the meaning of the Act. Prior to the
Manufacture Transfer Date, if ever, for the 1000mg Product, Depomed shall
provide Santarus with a reasonable opportunity to participate directly in
quality audits of BLS under the BLS Supply Agreement and shall conduct such
audits as reasonably requested by Santarus consistent with the terms of the BLS
Supply Agreement.

(e) Santarus acknowledges and agrees that Product and Samples ordered by
Santarus prior to the applicable Manufacture Transfer Date will be delivered
from the BLS or Patheon site, as applicable, and will be shipped according to
the terms for delivery in the BLS Supply Agreement or Patheon Agreement, as
applicable, and that title to and risk of loss with respect to Product and
Samples will pass to Santarus as set forth in the BLS Supply Agreement or
Patheon Agreement, as applicable. Santarus will be responsible for procuring
insurance for the transport of Product and Samples from the facilities of BLS
and Patheon to the shipping address designated by Santarus in its purchase
order.

 

   38   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(f) Santarus or its designee may inspect all shipments of Products and Samples
and accept or reject Product or Samples to the extent set forth in the
applicable Third Party Manufacturing Agreement.

(g) Santarus shall be responsible for securing the return and appropriate
disposal of and reconciling existing Sample inventories from discontinued
Santarus Sales Representatives. Upon its receipt of Samples, Santarus shall be
solely responsible for accountability and compliance with the PDMA for the
Santarus Sales Force, and other applicable Legal Requirements relating to such
Samples or the distribution of same by the Santarus Sales Force, and shall be
responsible for adherence by its Sales Representatives to such Legal
Requirements.

Section 7.2    Sales; Pricing

(a) As of the First Sales Booking Date, Santarus or its Affiliates shall book
all sales of the Products in the Territory and shall be responsible for entering
into any contracts and other arrangements with any Person regarding the sale of
the Products, and for establishing and approving the form, content and terms and
conditions thereof, including any discount, allowance, rebate, chargeback or
other term granted therein; provided, however, that: Santarus may not sell
Products as part of a bundled product without the prior written consent of
Depomed. For purposes of this Section 7.2(a), a “bundled product” means Product
that is sold together with at least one other pharmaceutical product for a
single price or discounted price, whether sold together in the same package or
merely price bundled.

(b) Commencing on the Effective Date and during the Term, except as expressly
set forth in Section 7.2(a) and Section 9.2, Santarus will have the sole
authority to determine the prices of the Products sold by it and to establish
its own terms and conditions of sale and pricing policies for the Products in
the Territory, including price increases or decreases and the timing thereof,
subject to complying as of the First Sales Booking Date and thereafter (subject
to further amendment or termination by Santarus at its sole discretion) with the
terms and conditions of the Assigned Agreements with group purchasing
organizations, managed health care organizations or similar entities.

(c) The parties agree that, on the Effective Date (or, if this Agreement becomes
effective after 1:00 p.m., Pacific time, on the next business day), Depomed
shall notify its wholesale customers of a wholesale acquisition price increase
for Products, effective immediately, provided that Depomed shall be obligated to
provide such notification (in the forms attached hereto as Schedule 7.2) before
the issuance of the press release announcing the execution of this Agreement.
[***].

Section 7.3    Purchase and Sale of Inventory

(a) As of the First Sales Booking Date, Depomed shall sell, convey and assign to
Santarus, and Santarus shall purchase and acquire from Depomed, all of Depomed’s
right, title

 

   39   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

and interest in and to the Inventory, free and clear of all Encumbrances;
provided, however, that, notwithstanding Santarus’ payment for the API included
in the Inventory that is held at Patheon as of the First Sales Booking Date
(“Existing API”), Depomed shall have the right to use the Existing API solely
for the purpose of having Manufactured any additional quantities of 500mg
Product ordered by Santarus prior to the Manufacture Transfer Date for the 500mg
Product pursuant to Section 7.1 or covered by Open Product Orders for the 500mg
Product.

(b) As consideration for the Inventory described in Section 7.3(a), Santarus
shall pay to Depomed a purchase price equal to Depomed’s out-of-pocket costs of
such Inventory, as reasonably documented by Depomed and as set forth per bottle
of finished Product and per kilogram of API on Schedule 7.3(b), net of reserves
with respect to the Inventory as of the First Sales Booking Date, if any. The
purchase price for the Inventory shall be paid in three equal installments, the
first of which shall be received by Depomed not later than [***], the second of
which shall be received by Depomed not later than [***] and the third of which
shall be received by Depomed not later than [***].

(c) In order to ensure that Santarus has sufficient supply of API for orders for
the 500mg Product by Santarus pursuant to Section 7.1, with Santarus’ prior
written approval, Depomed shall, sufficiently in advance of the Manufacture
Transfer Date for the 500mg Product, order, purchase, and hold at Patheon, such
additional quantity of API as is reasonably necessary for such manufacturing
run(s) (“Additional API”). Depomed shall invoice Santarus for Additional API
shipped, at the price charged therefor by Farmhispania, S.A. pursuant to that
certain Supply Agreement between Farmhispania, S.A. and Depomed dated as of
September 15, 2010 (including shipping and handling costs charged by
Farmhispania, S.A.), as reasonably documented by Depomed. Santarus shall pay
such invoice within [***] of receipt of invoice. Depomed shall have the right to
use the Additional API solely for the purpose of having Manufactured 500mg
Product for Santarus. Effective as of the Manufacture Transfer Date for the
500mg Product, Santarus shall be responsible for having Manufactured 500 mg
Product using the Additional API.

(d) Santarus shall have BLS label and package any bulk (work-in-process) 1000mg
Product held by BLS under Santarus’ NDC Numbers as soon as practicable after
FDA’s approval of 1000mg Product labels with Santarus’ NDC Numbers, with the
goal for such transition being on or before January 1, 2012.

Section 7.4    Purchase of Samples by Depomed

(a) This Section 7.4 shall apply only after the Manufacture Transfer Date for a
particular Santarus-Manufactured Product and only in the event that Depomed
elects to Detail Products in the Territory in accordance with Section 5.9.

(b) Santarus shall provide or cause to be provided to Depomed, as ordered by
Depomed hereunder, Santarus-Manufactured Samples to be distributed by Depomed
solely in connection with the performance of Details or as otherwise required by
the rules, guidelines and policies applicable to any Professional.

 

   40   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(c) At least [***] prior to the beginning of each Agreement Quarter ending after
Depomed’s election to Detail Products in the Territory, Depomed shall submit to
Santarus a written non-binding forecast by month of the number of units of
Santarus-Manufactured Samples, on a Santarus-Manufactured
Product-by-Santarus-Manufactured Product basis, for the [***] period beginning
with such Agreement Quarter. Such Santarus-Manufactured Sample forecast provided
by Depomed shall be consistent with Santarus’ Third Party Product supply
agreements then in effect (the relevant provisions of which shall be provided to
Depomed upon Depomed’s request). Depomed shall place binding orders with
Santarus for Santarus-Manufactured Samples, in a mutually agreeable format, to
the same extent as Santarus is required to place binding orders for
Santarus-Manufactured Samples with its Third Party suppliers.

(d) Depomed acknowledges and agrees that Santarus-Manufactured Samples will be
delivered from the Third Party supplier site, and will be shipped according to
the terms for delivery in the Assigned Manufacturing Agreement or successor
agreement, and that title to and risk of loss with respect to
Santarus-Manufactured Samples will pass to Depomed as set forth in the Assigned
Manufacturing Agreement or successor agreement. Depomed will be responsible for
procuring insurance for the transport of Santarus-Manufactured Samples from the
facilities of the Third Party supplier to the shipping address designated by
Depomed in its purchase order. Depomed shall be responsible for distributing the
Santarus-Manufactured Samples to its Sales Representatives in a timely manner.
Santarus shall invoice Depomed for each shipment of Santarus-Manufactured
Samples, at Santarus’ out-of-pocket cost, payable within [***] of the invoice
date. Depomed shall be responsible for securing the return and appropriate
disposal of and reconciling existing Sample inventories from discontinued
Depomed Sales Representatives.

(e) Santarus-Manufactured Samples supplied by Santarus to Depomed shall be used
by Depomed solely in performing Details to Professionals in accordance with this
Agreement. Upon its receipt of any Samples, Depomed shall be solely responsible
for accountability and compliance with the PDMA for the Depomed Sales Force, and
other applicable Legal Requirements relating to Samples or the distribution of
same by the Depomed Sales Force, and shall be responsible for adherence by its
Sales Representatives to such Legal Requirements.

(f) All Santarus-Manufactured Samples supplied to Depomed under this Agreement
with approved expiry dating of [***] or greater will have a minimum shelf life
of [***] at time of shipment to Depomed, and all Santarus-Manufactured Samples
supplied to Depomed under this Agreement with approved expiry dating of less
than [***] will be shipped to Depomed either within [***] of the start of
manufacture or with a minimum shelf life of [***] at time of shipment to
Depomed.

(g) Depomed or its designee may inspect all shipments of Santarus-Manufactured
Samples and accept or reject such Samples to the extent set forth in the
applicable Assigned Manufacturing Agreement or successor agreement.

 

   41   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 7.5    Third Party Agreements

The parties acknowledge that Depomed has certain rights and is subject to
certain obligations under the BLS Agreements, the Chargeback Agreements, the
Government Rebate Agreements and, prior to assignment as provided in this
Agreement, the Assigned Agreements, concerning rights to, or the Manufacture or
Commercialization of, Products in the Territory (the “Third Party Agreements”).
Depomed shall not amend, terminate or cause to be terminated any of the Third
Party Agreements without the prior written consent of Santarus. Depomed shall
not assign any of the Third Party Agreements in whole or in part, except in
conjunction with a permitted assignment of this Agreement pursuant to
Section 18.9, and shall not delegate any of its obligations under any of the
Third Party Agreements without the prior written consent of Santarus. Depomed
shall not take any action, or intentionally omit to take any action, which
action or omission would constitute a material breach or with or without the
passage of time would enable termination by a Third Party or a material
reduction or other material limitation in the rights granted by Depomed to
Santarus. Depomed shall not voluntarily terminate any of the Third Party
Agreements. Depomed shall not waive or otherwise excuse the performance or
nonperformance of any obligations by a Third Party under the Third Party
Agreements that would result in a material reduction or other material
limitation in the rights granted by Depomed to Santarus, without Santarus’ prior
written consent. Depomed shall promptly notify Santarus upon receipt by Depomed
of any notice or other correspondence from a Third Party of any actual or
alleged breach under any Third Party Agreement. Santarus shall be permitted to
take part in any communications with the applicable Third Party regarding any
actual or alleged breach under a Third Party Agreement or other matter that
could result in the termination of such agreement or any material reduction or
other material limitation in Depomed’s rights thereunder to the extent such
termination, reduction or limitation would be reasonably expected to adversely
affect Santarus’ rights under this Agreement. At Santarus’ reasonable request,
Depomed shall promptly exercise any rights or pursue any recourse it may have
under the Third Party Agreements. In the event of any failure by a Third Party
supplier to timely deliver and supply Product in accordance with the terms of
the applicable supply agreement, assuming each party’s compliance with its
obligations under this Agreement, each party’s liability to the other for such
failure shall be limited to the recourse that such party receives, if any, from
the Third Party supplier, and any such failure on the part of the Third Party
supplier shall not be a breach or default of this Agreement by such party
(except to the extent that any such failure by the Third Party supplier arises
directly from such party’s failure to comply with its obligations, including
paying amounts due, under the applicable Third Party supply agreement).

ARTICLE 8

COMPENSATION

Section 8.1    Santarus Payments Prior to Generic Entry

(a) During the Term, Santarus shall pay to Depomed royalties on Promotion Net
Sales according to the schedule set forth below, until Generic Entry of any
Product (subject to Section 8.3(b)):

 

   42   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

YEAR

   ROYALTY %  

2011

     26.5 % 

2012

     29.5 % 

2013 and 2014

     32.0 % 

2015 and beyond

     34.5 % 

(b) For so long as Santarus is required to pay royalties to Depomed pursuant to
Section 8.1(a), in the event Depomed elects to Detail Products in the Territory
pursuant to Section 5.9, Santarus shall pay to Depomed during the Term a royalty
equal to 70% of Co-Promotion Net Sales.

(c) Within [***] following the end of each Agreement Month during which Santarus
is required to pay royalties to Depomed pursuant to this Section 8.1, Santarus
shall provide Depomed with a statement in a mutually agreeable format setting
forth:

(i) the aggregate number of units of Product (on a Product-by-Product basis)
sold to customers in the Territory during such Agreement Month;

(ii) Net Sales during such Agreement Month;

(iii) Promotion Net Sales during such Agreement Month; and

(iv) if applicable, Co-Promotion Net Sales during the most recent Agreement
Month for which Co-Promotion Net Sales can be calculated given the lead-time
required for availability of the Prescriber Data required to calculate
Co-Promotion Net Sales for a given Agreement Month.

(d) Within [***] following the end of each Agreement Month during which Santarus
is required to pay royalties to Depomed pursuant to this Section 8.1 (or, if
later, within [***] after such information becomes available to Santarus),
Santarus shall provide Depomed with a statement setting forth the aggregate
number of units of Product sold by Santarus, its Affiliates, Subcontractors and
assigns in the Territory during such Agreement Month.

(e) Payments required to be made by Santarus under this Section 8.1 shall be
paid within [***] after the end of the applicable Agreement Month. Statements
required to be provided to Depomed under this Section 8.1 shall be emailed to
such Depomed email addresses as Depomed may from time to time reasonably
designate in writing.

Section 8.2    Sales by Depomed Prior to the First Sales Booking Date.

(a) With respect to sales of Product by Depomed shipped on or after the
Effective Date, Depomed shall pay to Santarus the amount determined by
multiplying (x) one minus the applicable royalty percentage set forth in
Section 8.1(a), by (y) Depomed’s Net Sales for the applicable Agreement Month,
and then deducting its COGS for such sales.

 

   43   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(b) Within [***] following the end of each Agreement Month during which Depomed
sells Product, Depomed shall provide Santarus with a statement in a mutually
agreeable format setting forth:

(i) the aggregate number of units of Product (on a Product-by-Product basis)
sold to customers in the Territory during such Agreement Month;

(ii) Net Sales during such Agreement Month; and

(iii) COGS during such Agreement Month.

(c) Depomed shall pay the applicable amounts under this Section 8.2 within [***]
after the applicable Agreement Month. Statements required to be provided by
Depomed under this Section 8.2 shall be emailed to such Santarus email addresses
as Santarus may from time to time reasonably designate in writing

Section 8.3    Santarus Payments After Generic Entry

(a) From and after Generic Entry of any Product (subject to Section 8.3(b)),
Santarus shall pay to Depomed during the Term fifty percent (50%) of the Gross
Margin.

(b) On or prior to Generic Entry of the first Product, Santarus may elect by
written notice to Depomed to continue to Promote one or more Products, despite
Generic Entry, in accordance with the obligations under Section 5.1. In the
event Santarus timely makes such election, its royalty obligations under
Section 8.1(a) shall continue with respect to the Product for which Generic
Entry has not occurred, and the payments under Section 8.3(a) shall not apply
with respect to such Product, unless and until Santarus elects by written notice
to cease Promoting Products in accordance with the obligations under
Section 5.1.

(c) Within [***] following the end of each Agreement Month during which Santarus
is required to pay Depomed pursuant to Section 8.3(a), Santarus shall provide
Depomed with a statement in a mutually agreeable format setting forth:

(i) the aggregate number of units of Product (on a Product-by-Product basis)
sold to customers in the Territory during such Agreement Month;

(ii) Net Sales during such Agreement Month;

(iii) COGS during such Agreement Month;

(iv) Amounts received from Authorized Generic Distributors with respect to an
Authorized Generic of such Product during such Agreement Month; and

(v) Gross Margin for such Agreement Month.

 

   44   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(d) Within [***] following the end of each Agreement Month during which Santarus
is required to make payments to Depomed pursuant to Section 8.3(a) (or, if
later, within [***] after such information becomes available to Santarus),
Santarus shall provide Depomed with a statement setting forth the aggregate
number of units of Product sold by Santarus, its Affiliates, Subcontractors and
assigns in the Territory during such Agreement Month.

(e) Payments required to be made by Santarus under this Section 8.3 shall be
paid within [***] after the end of the applicable Agreement Month. Statements
required to be provided to Depomed under this Section 8.3 shall be emailed to
such Depomed email addresses as Depomed may from time to time reasonably
designate in writing.

Section 8.4    Maintenance of Records

(a) Each party agrees to keep, for a period of at least three years after the
date of entry (or such longer period as may be required by Legal Requirements)
full and accurate records maintained in accordance with such party’s accounting
practices in sufficient detail to enable a Third Party to accurately calculate
all payments, reports and similar obligations of a party under this Agreement.
Upon thirty (30) days prior written notice, such records shall be made available
by the audited party for audit by an independent certified public accounting
firm designated by the other party and reasonably acceptable to the party whose
records are to be examined. The auditor will only examine such books and records
during business hours but not more than once each fiscal year while this
Agreement remains in effect and for three years thereafter. The fees and
expenses of the auditor performing such verification examination shall be borne
by the party conducting the verification; provided, however, that if any
verification reveals that the audited party has reported incorrectly, and the
amount of such discrepancy is at least five percent (5%) of the aggregate amount
that should have been reported for the period examined, then the audited party
shall pay the entire amount of the fees and expenses for such verification.

(b) Each party shall have the right, upon [***] prior written notice, to audit
all applicable records of the other party (other than records described in
Section 8.3(a)) for the purpose of determining the audited party’s compliance
with the obligations set forth in this Agreement. The audit will be conducted
during normal business hours, at convenient times. Any such audit may be
conducted no more than [***] each fiscal year. The fees and expenses of the
auditing party shall be borne by such party. This right to audit shall extend
throughout the term of this Agreement and for one year after expiration or
termination of this Agreement.

(c) Whenever in this Agreement a party is required to report its costs, or is
entitled to receive or obligated to make a payment based on its costs, such
costs (including COGS and Advertising/Marketing/Educational Expenses) shall be
determined in accordance with generally accepted accounting principles as
applied in the United States (“GAAP”), consistent with the terms of this
Agreement. The term “out-of-pocket” costs or expenses means cost or expenses
paid to Third Parties and shall not include any fixed costs or expenses,
personnel costs or expenses, overhead costs or expenses, or other costs or
expenses of a similar nature.

 

   45   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 8.5    Payments

Any payments required to be made by either party under this Agreement shall be
made in United States dollars via wire transfer of immediately available funds
to such bank account as the other party shall designate in writing prior to the
date of such payment. All payments shall bear interest from the date due until
paid at a rate equal to the prime rate effective for the date that payment was
due plus eight percent (8%), as quoted by the Wall Street Journal, New York
Edition, on the date such payment was due, or, if less, the maximum rate
permitted by applicable law.

Section 8.6    Depomed Percentage

If, prior to or following the commencement of Product Promotion by the Depomed
Sales Force, either party reasonably determines that the Prescriber Data fails
to, or is likely to fail to, reasonably accurately reflect the portion of Net
Sales attributable to prescriptions written by Professionals on the Depomed
Physician List (whether as a result of Professionals opting out of the American
Medical Association’s Physician Masterfile database or otherwise), the parties
shall negotiate in good faith with respect to implementing a revised manner of
measuring the portion of Net Sales attributable to prescriptions written by
Professionals on the Depomed Physician List, and reflect any such modification
in the definition of “Depomed Percentage” and the “Baseline Percentage.” The
parties shall consider in their discussions any other customary manner of
determining similar information as may arise in light of Professionals opting
out of the American Medical Association’s Physician Masterfile database or
otherwise.

Section 8.7    BLS Royalty

With respect to sales of 500mg Product made in the Territory prior to the
Manufacture Transfer Date for the 500mg Product, the royalty payable by Depomed
to BLS pursuant to Section 4.6 of the BLS Manufacturing Transfer Agreement shall
be allocated between the parties according to the royalty percentage set forth
in Section 8.1(a). With respect to sales of 500mg Product made in the Territory
on or after the Manufacture Transfer Date for the 500mg Product, the royalty
payable by Depomed to BLS pursuant to Section 4.6 of the BLS Manufacturing
Transfer Agreement shall be the sole responsibility of Depomed. In the event
that as a result of this Agreement, any amounts are required to be paid by
Depomed to BLS pursuant to Section 8.3 of the BLS Supply Agreement, the parties
shall discuss in good faith an equitable allocation of such amounts.

ARTICLE 9

TRANSITION MATTERS

Section 9.1    Customer Contracts and Notifications

Within ten (10) days after the Effective Date, Depomed shall: (a) take all
actions necessary to remove Products from its contracts with Customers and shall
use commercially reasonable efforts to do so in the shortest period of time
permitted thereunder, or, only to the extent mutually agreed by the parties in
writing, shall terminate such contracts and relationships to the extent they
pertain to Products; provided that such Product removal shall not be effective

 

   46   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

prior to the First Sales Booking Date; and (b) notify all of its Customers in
the Territory that future orders for the Products in the Territory on or after
the First Sales Booking Date shall be placed with Santarus. Any orders held by
Depomed for the purchase of Products in the Territory by Customers on the
Effective Date which require shipment after the First Sales Booking Date shall
be passed to Santarus by Depomed. Depomed shall refer to Santarus any orders for
Products that it receives in the Territory which provide for delivery after the
First Sales Booking Date. From and after the First Sales Booking Date, Santarus
shall be responsible for supplying Products in fulfillment of such orders.

Section 9.2    NDC and Labeling Transition.

Santarus shall have the right to sell and distribute Products bearing Depomed’s
NDC Number and to increase the invoice price of such Products, provided that
(i) [***] (ii) Santarus shall begin selling and distributing Product with
Santarus’ NDC Number as soon as practicable and commercially reasonable after
selling the Inventory and Product covered by Open Product Orders, on a
Product-by-Product basis.

Section 9.3    Rebates, Chargebacks, Discount Redemptions and Returns

(a) Depomed Reserve Documentation. Within ten (10) days after the Effective
Date, Depomed shall provide to Santarus Depomed’s estimate of the Depomed
Commercial Rebates Reserve, Depomed Government Rebates Reserve, Depomed
Chargebacks Reserve, Depomed Patient Discount Reserve and the Depomed Returns
Reserve, and, assuming the Effective Date were the business day immediately
preceding the First Sales Booking Date, Depomed’s analyses in support of each of
those items. Within ten (10) days after the First Sales Booking Date, Depomed
shall provide to Santarus Depomed’s estimate of the Depomed Commercial Rebates
Reserve, Depomed Government Rebates Reserve, Depomed Chargebacks Reserve,
Depomed Patient Discount Reserve and the Depomed Returns Reserve and Depomed’s
analyses in support of each of those items. Within seventeen (17) days after the
First Sales Booking Date, Depomed shall provide to Santarus Depomed’s analyses
in support of Depomed’s final determination of the Depomed Commercial Rebates
Reserve, Depomed Government Rebates Reserve, Depomed Chargebacks Reserve,
Depomed Patient Discount Reserve and the Depomed Returns Reserve.

(b) General. The parties agree that: (i) Depomed will continue to process and be
financially responsible for all rebates, chargebacks, patient discounts and
returns prior to the First Sales Booking Date in accordance with this Agreement;
(ii) on and after the First Sales Booking Date, Depomed will be financially
responsible for Product rebates and chargebacks, but only up to the amount of
Depomed’s applicable reserve accounts for those items as of the business day
immediately preceding the First Sales Booking Date (i.e., up to the amount of
each of the Depomed Commercial Rebates Reserve, the Depomed Government Rebates
Reserve and the Depomed Chargebacks Reserve) on a first-in-first-out basis;
(iii) on and after the First Sales Booking Date, Depomed will be financially
responsible for Product returns attributable to Product distributed by Depomed,
but, subject to Section 6.7(d), only up to the amount of the Depomed Returns
Reserve; (iv) on and after the First Sales Booking Date, Santarus will be
financially responsible for all Product rebates and chargebacks in excess of the
amount of

 

   47   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Depomed’s applicable reserve accounts for those items as of the business day
immediately preceding the First Sales Booking Date (i.e., in excess of the
amount of each of the Depomed Commercial Rebates Reserve, the Depomed Government
Rebates Reserve and the Depomed Chargebacks Reserve) on a first-in-first out
basis; (v) on and after the First Sales Booking Date, Santarus will be
financially responsible for Product returns attributable to Product distributed
by Santarus, subject to Section 6.7(d); (vi) subject to Section 6.7(d), on and
after the First Sales Booking Date, Santarus will be financially responsible for
Product returns attributable to Product distributed by Depomed in excess of the
Depomed Returns Reserve; (vii) the parties will coordinate with the applicable
vendor(s) to ensure that all redemptions under the Product Discount Card
Programs are the financial responsibility of Santarus on and after the First
Sales Booking Date; and (viii) the mechanics for processing of, and payments
with respect to, Product rebates, chargebacks, discount card redemptions and
returns will be as set forth in the remainder of this Section 9.3. For clarity,
Santarus shall not deduct from Net Sales any amounts for which Depomed bears
financial responsibility under this Section 9.3.

(c) Assignment of Commercial Rebate Agreements and Discount Card Programs.
Effective as of the Processing Transfer Date, all Commercial Rebate Agreements
shall be assigned by Depomed to Santarus, and shall be assumed by Santarus,
pursuant to an Assignment and Assumption Agreement to be negotiated in good
faith by the parties. Effective as of the First Sales Booking Date, (i) the New
York Discount Card Program shall be assigned by Depomed to Santarus, and shall
be assumed by Santarus, pursuant to an Assignment and Assumption Agreement to be
negotiated in good faith by the parties and (ii) the Ex-New York Discount Card
Program shall be terminated by Depomed, and Santarus shall amend its existing
agreement with MediMedia, LLC to assume responsibility for redemptions made on
and after the First Sales Booking Date. In connection with the foregoing:
(A) any amounts held by the applicable vendor(s) on behalf of Depomed for
redemption pursuant to the Discount Card Programs will be returned to Depomed;
and (B) Depomed will transfer to Santarus an amount equal to the Depomed Patient
Discount Reserve.

(d) Commercial Rebates. Prior to the Processing Transfer Date, Depomed shall
process all rebates under the Commercial Rebate Agreements. From and after the
Processing Transfer Date, Santarus shall process all rebates under the
Commercial Rebate Agreements for Products dispensed from and after October 1,
2011, and Depomed shall continue to process all rebates under the Commercial
Rebate Agreements for Products dispensed prior to October 1, 2011. On a monthly
basis, each party shall report to the other in writing any Product rebates
processed and paid by it for which Depomed is financially responsible pursuant
to Section 9.3(b). Any Product rebates for which Depomed is financially
responsible under Section 9.3(b) processed and paid by Santarus under the
Commercial Rebate Agreements shall be invoiced to Depomed on a monthly basis and
paid by Depomed within thirty (30) days after Depomed’s receipt thereof (and
Depomed shall reduce the Depomed Commercial Rebates Reserve by the amount of
such invoice) until the balance in the Depomed Commercial Rebates Reserve is
zero. Any Product rebates for which Santarus is financially responsible pursuant
to Section 9.3(b) that are processed and paid by Depomed under the Commercial
Rebate Agreements shall be invoiced to Santarus on a monthly basis and paid by
Santarus within thirty (30) days after Santarus’ receipt thereof. In the event
there is any remaining Depomed Commercial Rebates Reserve as of April 1, 2012
(i.e., the Depomed Commercial Rebates

 

   48   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Reserve as of the business day preceding the First Sales Booking Date, less any
Product rebates processed against it pursuant to this Section 9.3(d)), Depomed
shall remit payment to Santarus within thirty (30) days thereafter in the amount
determined as follows: (i) for any remaining portion of the Depomed Commercial
Rebates Reserve taken prior to the Effective Date, [***] of such remainder and
(ii) for any remaining portion of the Depomed Commercial Rebates Reserve taken
from and after the Effective Date, the amount obtained by multiplying (x) [***]
by (y) [***]. From and after determination of the amount payable to Santarus
pursuant to the immediately preceding sentence, for purposes of this Agreement,
the Depomed Commercial Rebates Reserve shall be zero. For clarity, Santarus
shall bear financial responsibility for all rebates under commercial agreements
for Products entered into by Santarus other than the Commercial Rebate
Agreements.

(e) Government Rebates. Depomed shall process all rebates under the Government
Rebate Agreements for Products sold with a Depomed NDC Number. Santarus shall
process all government rebates for Products sold with a Santarus NDC Number. On
a monthly basis, Depomed shall report to Santarus in writing any Product rebates
processed by it for which Depomed is financially responsible pursuant to
Section 9.3(b) that are applied to the Depomed Government Rebates Reserve. All
other Product rebates under the Government Rebate Agreements processed by
Depomed shall be invoiced to Santarus on a monthly basis and paid within thirty
(30) days after Santarus’ receipt thereof. In the event there is any remaining
Depomed Government Rebates Reserve as of April 1, 2013 (i.e., the Depomed
Government Rebates Reserve as of the business day preceding the First Sales
Booking Date, less any Product rebates processed against it pursuant to this
Section 9.3(e)), Depomed shall remit payment to Santarus within thirty (30) days
thereafter in the amount determined as follows: (i) for any remaining portion of
the Depomed Government Rebates Reserve taken prior to the Effective Date, [***]
of such remainder and (ii) for any remaining portion of the Depomed Government
Rebates Reserve taken from and after the Effective Date, the amount obtained by
multiplying (x) [***] by (y) [***]. From and after determination of the amount
payable to Santarus pursuant to the immediately preceding sentence, for purposes
of this Agreement, the Depomed Government Rebates Reserve shall be zero. For
clarity, Santarus shall bear financial responsibility for all government rebates
for Products sold under a Santarus NDC Number.

(f) Chargebacks. Prior to the First Sales Booking Date, Depomed shall process
all chargeback claims for Products. Beginning with the First Sales Booking Date,
Santarus shall process all chargeback claims for Products. On a monthly basis,
Depomed shall report to Santarus all chargeback claims for Products, if any, for
which Depomed is financially responsible pursuant to Section 9.3(b) that are
processed by it under the Chargeback Agreements and applied to the Depomed
Chargebacks Reserve. Any chargeback claims for Products for which Depomed is
financially responsible pursuant to Section 9.3(b) that are processed by
Santarus under the Chargeback Agreements shall be invoiced to Depomed on a
monthly basis and paid by Depomed within thirty (30) days after Depomed’s
receipt thereof (and Depomed shall reduce the Depomed Chargebacks Reserve by the
amount of such invoice) until the balance in the Depomed Chargebacks Reserve is
zero. All other chargeback claims for Products under the Chargeback Agreements
processed by Depomed shall be invoiced to Santarus on a monthly basis and paid
within thirty (30) days after Santarus’ receipt thereof. In the event there is
any remaining Depomed Chargebacks Reserve as of April 1, 2012 (i.e., the Depomed
Chargebacks

 

   49   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Reserve as of the business day preceding the First Sales Booking Date, less any
Product chargebacks processed against it pursuant to this Section 9.3(f)),
Depomed shall remit payment to Santarus within thirty (30) days thereafter in
the amount determined as follows: (i) for any remaining portion of Depomed
Chargebacks Reserve taken prior to the Effective Date, [***] of such remainder
and (ii) for remaining portion of the Depomed Chargebacks Reserve taken from and
after the Effective Date, the amount obtained by multiplying (x) [***] by
(y) [***]. From and after determination of the amount payable to Santarus
pursuant to the immediately preceding sentence, for purposes of this Agreement,
the Depomed Chargebacks Reserve shall be zero. For clarity, Santarus shall bear
financial responsibility for all chargeback claims for Products under agreements
entered into by Santarus other than the Chargeback Agreements.

(g) Discount Card Redemptions. From and after the First Sales Booking Date,
Santarus shall be financially responsible for, and shall process, all Product
discount redemptions under the New York Discount Card Program and Santarus’
agreement with MediMedia, LLC for the Ex-New York Discount Card Program. Any
requests for redemptions under the Discount Card Programs on or after the First
Sales Booking Date shall be transferred by Depomed to Santarus.

(h) Product Returns. On a [***] basis, each party shall report to the other in
writing any Product returns processed and paid by it, or short-paid by any Third
Party to it, for which Depomed is financially responsible pursuant to
Section 9.3(b). Any Product returns for which Depomed is financially responsible
under Section 9.3(b) processed and paid by, or short-paid by any Third Party to,
Santarus shall be invoiced to Depomed on a [***] basis and paid by Depomed
within thirty (30) days after Depomed’s receipt thereof (and Depomed shall
reduce the Depomed Returns Reserve by the amount of such invoice) until the
balance in the Depomed Returns Reserve is zero. Any Product returns for which
Santarus is financially responsible pursuant to Section 9.3(b) that are
processed and paid by, or short-paid by any Third Party to, Depomed shall be
invoiced to Santarus on a [***] basis and paid by Santarus within thirty
(30) days after Santarus’ receipt thereof. Financial responsibility for Product
returns from any Product lots distributed by both parties will be determined on
a pro rata basis. In the event there is any remaining Depomed Returns Reserve as
of the first anniversary of the Depomed Product Expiration Date (as to each
applicable Product) (i.e., the Depomed Returns Reserve as of the business day
preceding the First Sales Booking Date, less any Product returns processed
against it pursuant to this Section 9.3(h)), Depomed shall remit payment to
Santarus within thirty (30) days thereafter in the amount determined as follows:
(i) for any remaining portion of the Depomed Returns Reserve taken prior to the
Effective Date, [***] of such remainder and (ii) for any remaining portion of
the Depomed Returns Reserve taken from and after the Effective Date, the amount
obtained by multiplying (x) [***] by (y) [***]. From and after determination of
the amount payable to Santarus pursuant to the immediately preceding sentence,
for purposes of this Agreement, the Depomed Returns Reserve shall be zero for
the applicable Product. Subject to the provisions of this Section 9.3(h), from
and after the First Sales Booking Date, Santarus shall process all returns of
Products.

(i) Review of Analyses. Depomed will review with Santarus its analyses and
related transactions data for the various rebate, chargeback and returns
reserves covered by this Section 9.3 on each of the Effective Date and the First
Sales Booking Date, and within thirty (30)

 

   50   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

days after the end of each Agreement Month until the applicable reserve has been
reduced to zero or paid to Santarus as provided above. Santarus will review with
Depomed within thirty (30) days after the end of each Agreement Month amounts
invoiced to Depomed by Santarus under this Section 9.3(b) and related
transactions data until the applicable reserve has been reduced to zero as
provided above.

Section 9.4    Government Pricing Information.

(a) With respect to Product sold by Santarus after the First Sales Booking Date
that bears a Depomed NDC Number, Santarus will provide to Depomed the
information reasonably requested by Depomed to permit Depomed to comply with its
government price reporting obligations under Legal Requirements.

(b) Depomed will provide Santarus with the information reasonably requested by
Santarus to permit Santarus to comply with its government price reporting
obligations under Legal Requirements after the transition to Santarus NDC
Number.

Section 9.5    Customer Service

For the period from the Effective Date up to the First Sales Booking Date,
Depomed will continue to provide all customer service at a level comparable to
that which was provided prior to the Effective Date. On and from the First Sales
Booking Date, through the completion of the Term, Santarus shall assume all
customer service responsibility and provide all customer service required by its
customers with respect to the Products. As of the First Sales Booking Date, and
through the completion of the Term, all customer service requests relating to
the Product coming to Depomed will be referred to Santarus to the attention of
Santarus’ customer service provider as designated by Santarus.

Section 9.6    Termination of the Promotion Agreement

As of the Effective Date, the Promotion Agreement shall automatically terminate
and shall be superseded and replaced in its entirety by this Agreement. For
clarification, all Proprietary Information of a party that was disclosed to the
other party pursuant to the Promotion Agreement or the Confidentiality Agreement
shall become subject to this Agreement.

ARTICLE 10

TERM AND TERMINATION

Section 10.1    Term

The term of this Agreement shall commence on the Effective Date and shall
continue, unless terminated sooner in accordance with this Article 9, for so
long as Santarus is engaging in any Commercialization activities with respect to
a Product (the “Term”).

 

   51   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 10.2    Early Termination

(a) Depomed may terminate this Agreement, at any time after providing sixty
(60) days’ prior written notice, in the event that Santarus fails to meet its
obligations under Section 5.1(b) and (c) with respect to minimum Promotion
obligations. Notwithstanding the foregoing, Santarus shall have an opportunity
to cure any such breach within ninety (90) days following written notice from
Depomed provided that: (i) Santarus has complied with at least ninety percent
(90%) of the aggregate obligations in effect under such Sections during the
relevant time period; and (ii) no other breach of the obligations set forth in
Section 5.1(b) or (c) has occurred within the prior twelve (12) month period.

(b) Depomed shall have the right to terminate this Agreement immediately upon
written notice to Santarus if Santarus or any of its Affiliates, directly or
indirectly through any Third Party, commences any interference or opposition
proceeding with respect to, or initiates any legal proceeding, challenging the
validity or enforceability of any of the Depomed Patent Rights.

(c) Santarus may terminate this Agreement for any reason upon one hundred twenty
(120) days’ prior written notice to Depomed, provided that, if requested by
Depomed in writing during such notice period, Santarus shall, at its expense,
cooperate in good faith with Depomed to facilitate the transition of regulatory,
manufacturing and quality responsibilities with respect to Products back to
Depomed.

(d) Santarus may terminate this Agreement immediately upon written notice to
Depomed in the event of any action taken or objection raised by any Governmental
Authority that prevents Santarus from performing its obligations under this
Agreement or otherwise makes such activity unlawful.

Section 10.3    Termination for Cause

Either party may terminate this Agreement, effective at any time after providing
sixty (60) days written notice and an opportunity to cure during such sixty
(60)-day period in the event of a material failure of the other party to comply
with its material obligations contained in this Agreement. If such cure is
effected within such period, such notice with respect to such termination shall
be null and void.

Section 10.4    Termination for Bankruptcy or Force Majeure

To the extent permitted by law, each party will have the right to terminate this
Agreement immediately upon notice to the other party, in the event of either of
the following:

(a) The entry of an order for relief under the United States Bankruptcy Code (or
any corresponding remedy under successor laws) against the other party; the
filing of a petition by or against the other party under any bankruptcy,
insolvency or similar law (which petition is not dismissed within sixty
(60) days after filing), except Chapter 11 of the United States Bankruptcy Code
or any successor statute that permits a corporation to continue its operation
while protecting it from creditors; the appointment of a receiver for the other
party’s business or property; or the other party’s making of a general
assignment for the benefit of its creditors; or

 

   52   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(b) Any Force Majeure Event affecting the other party beyond the other party’s
control which lasts for a period of at least six (6) months and which is of
sufficient intensity to interrupt or prevent the carrying out of such other
party’s material obligations under this Agreement during such period; provided
that there shall be no such termination right in the event of a Force Majeure
Event relating to Manufacturing of Product.

Notwithstanding the occurrence of any of the events specified in subsection
(a) of this Section 10.4, the parties acknowledge and agree that, to the extent
Section 365(n) of the United States Bankruptcy Code applies to this Agreement,
the non-insolvent party may elect to retain and exercise the rights granted to
it hereunder with respect to the intellectual property owned or controlled by
the insolvent party.

Section 10.5    Force Majeure

Any Force Majeure Event of the type described in Section 18.7 affecting a party
hereunder shall entitle the other party hereto, at any time after the expiry of
the period of six (6) months specified therein and upon sixty (60) days written
notice given after such six (6)-month period (such notice being null and void if
the Force Majeure Event is discontinued during such sixty (60)-day period), in
addition to the right to terminate this Agreement under Section 10.4, the right
to continue the Agreement in full force and effect without modification. In no
circumstances will either party be liable to the other for its inability to
perform under this Agreement due to any such Force Majeure Event.

Section 10.6    Effect of Termination

(a) No additional payment obligations arising under Article 7 hereof shall
accrue after the date of expiration or termination of this Agreement; provided,
however, that expiration or termination of this Agreement shall not relieve
either party of any obligations accruing prior to such expiration or termination
(including, without limitation, accrued payment obligations). Certain provisions
of this Agreement by their terms continue after the expiration or termination of
this Agreement, including Section 8.4, Section 8.5, Section 8.7, Section 9.3,
Section 10.6, Section 11.3, Section 17.1 and Article 13, Article 14, Article 16
and Article 18. In addition, any other provisions required to interpret and
enforce the parties’ rights and obligations under this Agreement shall also
survive, but only to the extent required for the full observation and
performance of this Agreement.

(b) Except as indicated in Section 10.5, expiration or termination of this
Agreement shall be without prejudice to (i) any remedies which any party may
then or thereafter have hereunder or at law or in equity; and (ii) a party’s
right to receive any payment accrued under the Agreement prior to the
termination date but which became payable thereafter; and (iii) either party’s
right to obtain performance of any obligations provided for in this Agreement
which survive termination by their terms or by a fair interpretation of this
Agreement. Except as expressly set forth herein, the rights to terminate as set
forth herein shall be in addition to all other rights and remedies available
under this Agreement, at law, or in equity or otherwise.

 

   53   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(c) Upon expiration or termination of this Agreement, all licenses granted by
Depomed to Santarus pursuant to Section 2.1 shall automatically terminate and
revert to Depomed.

(d) Subject to Section 10.6(f), upon the expiration or termination of this
Agreement pursuant to this Article 9, each party shall promptly transfer and
return to the other party all Proprietary Information of the other party
(provided that each party may keep one copy of such Proprietary Information for
archival purposes only). Upon the expiration or termination of this Agreement,
Santarus shall, if requested by Depomed, provide to Depomed all Promotional
Materials in Santarus’ possession (including electronic files of all Promotional
Materials) at Santarus’ out-of-pocket cost for printing and delivering such
materials; provided, however, that Santarus shall, unless otherwise requested by
Depomed, destroy any printed copies of Promotional Materials bearing the
Santarus Trademarks and may remove the Santarus Trademarks from electronic files
of Promotional Materials.

(e) Upon the expiration or termination of this Agreement pursuant to this
Article 9, other than termination by Santarus pursuant to Section 10.3, Depomed
may, but is not obligated to, purchase from Santarus, at Santarus’ cost (as
determined pursuant to this Agreement) all remaining Product inventory,
including Samples. In the event of any purchase of inventory from Santarus
pursuant to this Section 10.6(e), the parties shall negotiate in good faith as
to an equitable treatment with respect to liability arising out of sales of such
inventory by or on behalf of Depomed.

(f) In the event of the expiration or termination of this Agreement, other than
termination by Santarus pursuant to Section 10.3, at Depomed’s sole discretion,
Santarus shall, as promptly as practicable (and in any event within 60 days,
unless a shorter period is specified below) after such expiration or termination
perform any or all of the following (at Depomed’s option): (i) upon Depomed’s
written request, assign to Depomed, subject to Section 18.11, any or all
Assigned Agreements and/or Assigned Manufacturing Agreements and any or all
other contracts with vendors to the extent such contracts are necessary for
Depomed to take over responsibility for the Manufacture and Commercialization of
Product in the Territory; (ii) deliver to Depomed true, correct and complete
copies of all Regulatory Approvals in the Territory; (iii) transfer and assign,
or cause to be transferred and assigned (and, effective upon expiration or
termination, hereby does transfer and assign, or cause to be transferred and
assigned), to Depomed or its designee the Product NDA (and, if applicable, any
or all other Regulatory Approvals in the Territory that are then held by
Santarus) and all right, title and interest in and to the Domain Name;
(iv) within three (3) business days of Depomed’s written request for transfer
and assignment of the Product NDA (and, if applicable, other Regulatory
Approvals), submit to the FDA a letter authorizing the transfer of ownership of
the Product NDA and such other Regulatory Approvals (if any) from Santarus to
Depomed; or (v) take such other actions and execute such other instruments,
assignments and documents as may be necessary to effect, evidence, register and
record any transfer, assignment or other conveyance of rights under this
Section 10.6(f) elected by Depomed to Depomed. If Depomed requests that Santarus
withdraw the Product NDA, rather than transferring and assigning it to Depomed,
Santarus shall do so within three (3) business days of such request.

 

   54   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(g) Notwithstanding the expiration or any termination of this Agreement,
Santarus shall continue to have sole financial responsibility for Product
rebates, chargebacks, discount redemptions and returns as set forth in
Section 9.3, for any other Product rebates, chargebacks, discount redemptions
and returns with respect to Product Commercialized by or on behalf of Santarus,
and, except as set forth in Section 6.7(d), for out-of-pocket costs for Product
recalls, market withdrawals and other corrective actions with respect to Product
Commercialized by or on behalf of Santarus; provided, however, that (i) Depomed
shall not Commercialize Product under any Santarus NDC Numbers and (ii) the
provisions of Section 9.3 shall continue to apply to any remaining amount of the
Depomed Commercial Rebates Reserve, the Depomed Government Rebates Reserve, the
Depomed Chargebacks Reserve and the Depomed Returns Reserve. For clarity,
Santarus shall not be financially responsible for Product rebates, chargebacks,
discount redemptions, returns or recalls with respect to Product distributed by
Depomed or any Third Party from and after expiration or termination of this
Agreement.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

Section 11.1    Representations and Warranties of Depomed

Depomed hereby represents and warrants to Santarus as of the date hereof as
follows:

(a) Organization. Depomed (i) is a corporation duly organized, validly existing
and in good standing under the laws of the state of California, and (ii) has all
necessary corporate power and corporate authority to own its properties and to
conduct its business, as currently conducted.

(b) Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the corporate
power of Depomed, have been duly authorized by all necessary corporate
proceedings of Depomed, and this Agreement has been duly executed and delivered
by Depomed.

(c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby in accordance with all
applicable terms and conditions hereof do not: (i) conflict with or result in a
breach of any provision of Depomed’s organizational documents; (ii) result in a
material breach of any material agreement to which Depomed is party;
(iii) result in a violation of any Order to which Depomed is subject;
(iv) except as expressly contemplated by this Agreement, require Depomed to
obtain any material approval or consent from any Governmental Authority or Third
Party other than those consents and approvals which have been obtained prior to
the date hereof; or (v) violate any Legal Requirement applicable to Depomed in
any material respect.

(d) Enforceability. This Agreement constitutes the valid and binding obligation
of Depomed, enforceable against Depomed in accordance with its terms, subject to
bankruptcy, reorganization, insolvency and other similar laws affecting the
enforcement of creditors’ rights in general and to general principles of equity
(regardless of whether considered in a proceeding in equity or an action at
law).

 

   55   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(e) Broker. Depomed has not employed any broker, finder, or agent with respect
to this Agreement or the transactions contemplated hereby.

(f) Depomed Intellectual Property. To the knowledge of Depomed, the Manufacture
and Commercialization of Product in the Territory in accordance with this
Agreement will not infringe any patents, trademarks or other intellectual
property rights of any Third Party; provided, that Depomed makes no
representation as to the Santarus Trademarks. Depomed has the right, power and
authority to grant the licenses granted by it hereunder. As of the Effective
Date, Schedule 11.1(f) sets forth a true, correct and complete list of all
patents and patent applications Controlled by Depomed or its Affiliates as of
the Effective Date, a license to which (with respect to patent applications, if
patents are issued) is necessary for Santarus to Commercialize Products in the
Territory or Manufacture Products for Commercialization in the Territory. All
patents, trademarks and other intellectual property rights used by Depomed to
Commercialize Products in the Territory or Manufacture Products for
Commercialization in the Territory prior to the Effective Date are included in
the Depomed Patent Rights, Depomed Trademarks and Technology licensed to
Santarus hereunder. Depomed has not received any written claim or demand from
any Third Party, and to the knowledge of Depomed, neither BLS nor Patheon has
received any written claim or demand from any Third Party, alleging that any
infringement, violation or misappropriation of such Third Party’s intellectual
property rights has occurred as a result of the manufacture, use, offer for
sale, sale or importation of any Product in the Territory. Depomed is not aware
of any actual, alleged or threatened infringement, violation or misappropriation
by a Third Party of any Depomed intellectual property rights covering a Product
or its uses. Except for the Existing Infringement Cases, Depomed has not
received any written claim or demand from any Third Party alleging invalidity or
unenforceability of any of the Depomed Patent Rights.

(g) Litigation. Except for the Existing Infringement Cases, there is no
litigation, arbitration proceeding, governmental investigation, action or claims
of any kind, pending or, to the knowledge of Depomed, threatened, by or against
Depomed or any of its Affiliates relating to the Products or which would
reasonably be expected to materially affect Depomed’s ability to perform its
obligations hereunder, or Santarus’ ability to exercise its rights hereunder,
nor, to Depomed’s knowledge, is any litigation, arbitration proceeding,
governmental investigation, action or claims of any kind, pending or, to the
knowledge of Depomed, threatened, by or against BLS or Patheon or their
respective Affiliates relating to the Products. Depomed is not a party to any
litigation regarding any claim of product liability or damage to person
(including death) or property resulting from the use or consumption of a Product
in the Territory, nor has Depomed received any written communication threatening
any such litigation.

(h) Documentation. Depomed has made available to Santarus copies of
substantially all clinical data and reports, regulatory correspondence and
filings, medical information, intellectual property, manufacturing and quality
information related to the Products in Depomed’s possession that have been
requested by Santarus in the course of Santarus’ due diligence investigation of
the Products.

 

   56   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(i) Generic Drug Act. Pursuant to the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335a, as may be amended or supplemented (the “Generic Drug Act”),

(i) none of Depomed, its Affiliates, or any Person under its direction or
control is currently debarred by the FDA under the Generic Drug Act;

(ii) none of Depomed, its Affiliates, or any Person under its direction or
control is currently using or will use in any capacity in connection with the
Products any Person that is debarred by FDA under the Generic Drug Act; and

(iii) there have been no convictions of Depomed, its Affiliates, or any Person
under its direction or control for any of the types of crimes set forth in the
Generic Drug Act within the five years prior to the Effective Date.

(j) Legal Requirements. None of Depomed, its Affiliates, or any Person under its
direction or control is currently excluded from a federal or state health care
program under Sections 1128 or 1156 of the Social Security Act, 42 U.S.C. §§
1320a-7, 1320c-5 as may be amended or supplemented. None of Depomed, its
Affiliates, or Person under its direction or control is otherwise currently
excluded from contracting with the federal government. None of Depomed, its
Affiliates, or Person under its direction or control is otherwise currently
excluded, suspended, or debarred from any federal or state program. Depomed
shall immediately notify Santarus if, at any time during the Term, Depomed, its
Affiliates, or any Person under its direction or control is convicted of an
offense that would subject it or Santarus to exclusion, suspension, or debarment
from any federal or state program. To Depomed’s knowledge, the manufacture, use,
offer for sale, sale and importation of the Products in the Territory has been
in material compliance with all Legal Requirements.

(k) Product NDA. Depomed has not committed fraud in relation to the filing or
acquisition of the Product NDA or used unfair methods of competition in
connection with such filing or acquisition or maintenance, including, in either
case, in connection with any data supplied by Depomed to the FDA. The parties
acknowledge that a breach of this representation is a material failure of a
material obligation and is not subject to cure. To Depomed’s knowledge, the data
regarding the efficacy, safety, chemistry, manufacturing and control of the
Products contained in the Product NDA and other regulatory filings submitted to
the FDA in support of obtaining and maintaining marketing approval of the
Products are complete and accurate in all material respects. To Depomed’s
knowledge, the Product NDA and other regulatory filings submitted to the FDA in
support of marketing approval for the Products do not contain any material
misstatement of a material fact related to safety or efficacy nor omit to state
any material fact in Depomed’s possession related to safety or efficacy of the
Products. Depomed has not received any written communication from FDA stating
that any Post-Marketing Development activities are required by the FDA as a
condition to maintenance of the Product NDA. Depomed has not received notice
from any Governmental Authority (i) requiring or recommending any recall, market
withdrawal or other corrective action with respect to Products, except with
respect to the prior recall of the 500mg Product for the presence of TBA, or
(ii) suspending or revoking, or threatening to suspend or revoke, any Regulatory
Approval relating to Products; nor has BLS or Patheon notified Depomed of BLS’s
or Patheon’s receipt of any such notice from any Governmental Authority relating
to Products. Depomed has no plans to initiate any recall, market withdrawal or
other corrective action with respect to Products.

 

   57   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(l) Third Party Agreements. Depomed is not in material breach of any Assigned
Agreement, nor any of the BLS Agreements, and has not submitted to any Third
Party any notice (written or oral) to the effect that the Third Party is in
breach of any such Assigned Agreement or BLS Agreement. Depomed has not received
from a Third Party any notice (written or oral) to the effect that Depomed is in
breach of any Assigned Agreement or BLS Agreement. To Depomed’s knowledge,
(i) no Third Party counterparty to any Assigned Agreement is in breach of the
applicable Assigned Agreement, and (ii) BLS is not in breach of any of the BLS
Agreements. Each Assigned Agreement and BLS Agreement is legal, valid, binding,
enforceable and in full force and effect in all material respects. True, correct
and complete copies of the Assigned Agreements and BLS Agreements have been
delivered to Santarus, including all waivers, modifications and amendments.
Other than the Retained Contracts, the Assigned Agreements represent all
agreements to which Depomed is a party relating to the Manufacture or
Commercialization of Products in the Territory. Depomed has provided to Santarus
all excerpts from the Existing Rights of Reference Agreements that contain
provisions with respect to the Existing Rights of Reference or the right of
access to data described in Section 3.4, and all such excerpts are true and
accurate.

(m) Inventory.

(i) Schedule 11.1(m) sets forth a true, complete and accurate list of the
Inventory as of August 1, 2011.

(ii) Since August 1, 2011, Depomed has not (i) materially altered its
distribution practices or terms with respect to the Products, (ii) altered its
activities and practices with respect to inventory levels of the Products
maintained at the wholesale, chain, institutional or retail levels in any
material respect, or (iii) experienced abnormally high levels of returns of the
Products when compared to historical norms.

(iii) To Depomed’s knowledge, all of the Inventory (a) is good, issuable and
merchantable in the ordinary course of business, and is free of any material
defect or deficiency, (b) fully conforms to the specifications for the Products
in the Regulatory Approvals, (c) was manufactured, packaged, labeled, held,
tested and shipped in accordance with the specifications for the Products as set
forth in the Regulatory Approvals, cGMPs, all other applicable laws, regulations
and requirements of applicable Governmental Authorities, (d) is not adulterated
or misbranded and is of suitable quality; and (e) may be introduced into
interstate commerce in the Territory pursuant to the Act.

(iv) Schedule 11.1(m) sets forth a true, complete and accurate list of all firm
orders placed or deemed to have been placed for Product or API under the
Assigned Manufacturing Agreements and the BLS Supply Agreement as of August 1,
2011 (collectively, “Open Product Orders”).

(n) Reserves. Each of the Depomed Commercial Rebates Reserve, Depomed Government
Rebates Reserve, Depomed Chargebacks Reserve, Depomed Patient Discount

 

   58   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Reserve and the Depomed Returns Reserve are and will be as of the business day
preceding the First Sales Booking Date in accordance with GAAP, consistently
calculated and represent Depomed’s best estimate for the applicable reserve as
of the applicable date.

Section 11.2    Representations and Warranties of Santarus

Santarus hereby represents and warrants to Depomed as of the date hereof as
follows:

(a) Organization. Santarus (i) is a corporation duly organized, validly existing
and in good standing under the laws of the state of Delaware, and (ii) has all
necessary corporate power and corporate authority to own its properties and to
conduct its business, as currently conducted.

(b) Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the corporate
power of Santarus, have been duly authorized by all necessary corporate
proceedings of Santarus, and this Agreement has been duly executed and delivered
by Santarus.

(c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not: (i) conflict with
or result in a breach of any provision of Santarus’ organizational documents;
(ii) result in a material breach of any material agreement to which Santarus is
party; (iii) result in a violation of any Order to which Santarus is subject;
(iv) require Santarus to obtain any material approval or consent from any
Governmental Authority or Third Party other than those consents and approvals
which have been obtained prior to the date hereof; or (v) violate any Legal
Requirement applicable to Santarus in any material respect.

(d) Enforceability. This Agreement constitutes the valid and binding obligation
of Santarus, enforceable against Santarus in accordance with its terms, subject
to bankruptcy reorganization, insolvency and other similar laws affecting the
enforcement of creditors’ rights in general and to general principles of equity
(regardless of whether considered in a proceeding in equity or an action at
law).

(e) Broker. Santarus has not employed any broker or finder with respect to this
Agreement or the transactions contemplated hereby.

(f) Santarus Trademarks. To the knowledge of Santarus, the use of the Santarus
Trademarks to Promote and sell Products in the Territory in accordance with this
Agreement will not infringe any trademarks or other intellectual property rights
of any Third Party.

(g) Litigation. There is no litigation, arbitration proceeding, governmental
investigation, action or claims of any kind, pending or, to the knowledge of
Santarus, threatened, by or against Santarus or any of its Affiliates relating
to the Products or which would reasonably be expected to materially affect
Santarus’ ability to perform its obligations hereunder.

 

   59   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

(h) Generic Drug Act. Pursuant to the Generic Drug Act,

(i) none of Santarus, its Affiliates, or any Person under its direction or
control is currently debarred by the FDA under the Generic Drug Act;

(ii) none of Santarus, its Affiliates, or any Person under its direction or
control is currently using or will use in any capacity in connection with the
Products any Person that is debarred by FDA under the Generic Drug Act; and

(iii) there have been no convictions of Santarus, its Affiliates, or any Person
under its direction or control for any of the types of crimes set forth in the
Generic Drug Act within the five years prior to the Effective Date.

(i) Legal Requirements. None of Santarus, its Affiliates, or any Person under
its direction or control is currently excluded from a federal or state health
care program under Sections 1128 or 1156 of the Social Security Act, 42 U.S.C.
§§ 1320a-7, 1320c-5 as may be amended or supplemented. None of Santarus, its
Affiliates, or any Person under its direction or control is otherwise currently
excluded from contracting with the federal government. None of Santarus, its
Affiliates, or Person under its direction or control is otherwise currently
excluded, suspended, or debarred from any federal or state program. Santarus
shall immediately notify Depomed if, at any time during the Term, Santarus, its
Affiliates, or any Person under its direction or control is convicted of an
offense that would subject it or Depomed to exclusion, suspension, or debarment
from any federal or state program.

Section 11.3    Warranty Disclaimer

EXCEPT AS EXPRESSLY PROVIDED HEREIN, EACH PARTY DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, WITH REGARD TO THE PRODUCTS, INCLUDING THE WARRANTY OF
MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 12

INTELLECTUAL PROPERTY MATTERS

Section 12.1    Intellectual Property Prosecution and Maintenance

Depomed shall use commercially reasonable efforts to prosecute and maintain the
Depomed intellectual property in the Territory related to any Product or its
use, including the Depomed Patent Rights and the Depomed Trademarks (subject, in
the case of the 1000mg Product, to BLS’s rights and Depomed’s obligations in
respect of intellectual property under the BLS Agreements). Depomed shall make
available to Santarus (or its designated counsel) copies of such patent
application files and shall make available to Santarus (or its designated
counsel) all office actions relating to any Product (or a proposed Generic
Version thereof) wherein at least one (1) claim is directed to the Product (or a
proposed Generic Version thereof) in those patent applications, and copies of
material correspondence with the U.S. Patent and Trademark Office relating to
such patent applications to the extent they relate to the Product (or a proposed
Generic Version thereof) or its use. Santarus shall have the right to comment
upon the prosecution of

 

   60   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

such patent applications (subject, in the case of the 1000mg Product, to BLS’s
rights and Depomed’s obligations in respect of intellectual property under the
BLS Agreements). Depomed shall, in good faith, consider such comments of
Santarus. In addition, Depomed shall keep Santarus reasonably informed regarding
material developments relating to the prosecution, maintenance or enforcement of
Depomed’s intellectual property rights related to any Product inside or outside
the Territory that would reasonably be expected to have a material impact on
Depomed’s intellectual property rights related to the Product in the Territory.

Section 12.2    Infringement

(a) If either party shall learn of a claim or assertion that the manufacture,
use or sale of a Product in the Territory infringes or otherwise violates the
intellectual property rights of any Third Party or that any Third Party violates
the intellectual property rights owned or Controlled by (i) Depomed in a Product
and the Depomed Trademarks in the Territory or (ii) Santarus in the Santarus
Trademarks, then the party becoming so informed shall promptly, but in all
events within fifteen (15) days thereof, notify the other party to this
Agreement of the claim or assertion. In the event either party receives a notice
under Paragraph IV of the U.S. Federal Drug Price Competition and Patent Term
Restoration Act of 1984, as amended, also known as the Hatch-Waxman Act, with
respect to any Product, such party shall provide the other party with written
notice of such Paragraph IV notice within two (2) business days (each, a
“Paragraph IV Notice”).

(b) If warranted in the opinion of Depomed, after consultation with Santarus,
Depomed shall have the right to take such legal action (“Enforcement Action”) as
is advisable in Depomed’s opinion to restrain infringement of such Depomed
Patent Rights related to any Product or the Depomed Trademarks in the Territory
(subject, in the case of the 1000mg Product, to BLS’s rights and Depomed’s
obligations with respect to the intellectual property under the BLS Agreements).
Depomed will have the right to institute the Enforcement Action in its own name
using counsel of its choice and, except as otherwise set forth in this
Agreement, with the right to control the course of such Enforcement Action.
Santarus shall cooperate fully with, and as reasonably requested by, Depomed in
any Enforcement Action, and Depomed shall reimburse Santarus for its
out-of-pocket expenses incurred in providing such cooperation. Santarus may be
represented by counsel of its own selection at its own expense in any
Enforcement Action. Depomed shall keep Santarus reasonably informed regarding
material developments relating to any Enforcement Action (including by making
its outside counsel available to participate in periodic status calls);
provided, however, that Depomed shall obtain Santarus’ consent (which Santarus
will not unreasonably withhold) in advance of (i) the grant of any license,
covenant not to sue, right of reference, right of supply, other intellectual
property right or other settlement in any Enforcement Action, and (ii) filing
with the court or serving on any Third Party any pleadings (e.g., briefs,
discovery requests and/or responses, expert reports, court filings and
stipulations), the selection and engagement of expert witnesses, and any written
or electronic correspondence with the opposing party or its counsel concerning
substantive issues in the litigation, including positions taken with respect to
fact, expert opinions and claim construction. If Depomed elects in writing not
to bring or defend an Enforcement Action with respect to any Product in the
Territory within ninety (90) days following a notification pursuant to
Section 12.2(a) (provided that in the case of a Paragraph IV Notice, Depomed
shall confirm in

 

   61   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

writing its election to bring such Enforcement Action no later than twenty
(20) days following receipt of the Paragraph IV Notice), or if Depomed fails to
bring or defend an Enforcement Action or take other reasonable action to protect
the Depomed Patent Rights or the Depomed Trademarks in the Territory from such
infringement, or to abate such infringement, then, subject to the terms and
conditions of the BLS Manufacturing Transfer Agreement or other in-license
agreement with respect to applicable Depomed Patent Rights licensed from a Third
Party, if any, then, except as set forth in Section 2.6(c), Santarus shall have
the right, at its sole discretion, to institute an Enforcement Action in its own
name using counsel of its choice, at its own expense, and, except as otherwise
set forth in this Agreement, with the right to control the course of such
Enforcement Action (the “Santarus Step-In Rights”). Depomed shall cooperate
fully with, and as reasonably requested by, Santarus in any such Enforcement
Action, including joining such Enforcement Action if necessary to maintain the
Enforcement Action, and Santarus shall reimburse Depomed for its out-of-pocket
expenses incurred in providing such cooperation. Depomed shall have the right to
join and participate in the Enforcement Action whether or not such joinder is
requested by Santarus. Santarus shall keep Depomed reasonably informed regarding
material developments relating to any such Enforcement Action (including by
making its outside counsel available to participate in periodic status calls);
provided, however, that Santarus shall obtain Depomed’s consent (which Depomed
will not unreasonably withhold) in advance of (i) the grant of any license,
covenant not to sue, right of reference, right of supply, other intellectual
property right or other settlement in any Enforcement Action, and (ii) filing
with the court or serving on any Third Party any pleadings (e.g., briefs,
discovery requests and/or responses, expert reports, court filings and
stipulations), the selection and engagement of expert witnesses, and any written
or electronic correspondence with the opposing party or its counsel concerning
substantive issues in the litigation, including positions taken with respect to
fact, expert opinions and claim construction. Depomed may be represented by
counsel of its own selection at its own expense in any Enforcement Action
brought by Santarus pursuant to the Santarus Step-In Rights. Any recovery
received by a party as a result of any Enforcement Action shall be used first to
reimburse the parties for their costs and expenses (including attorneys’ and
professional fees) incurred in connection with such Enforcement Action (and not
previously reimbursed, including any reimbursement made or required to be made
to Depomed by BLS under the BLS Agreements or by any other licensor of the
applicable Depomed Patent Rights or Depomed Trademarks under the terms of the
respective in-license agreement, if any). Of any remaining amounts, the amount
(if any) which is required to be paid to BLS pursuant to the BLS Agreements or
any other licensors of the applicable Depomed Patent Rights or Depomed
Trademarks under the terms of the respective in-license agreement, if any, shall
then be paid to BLS or such other licensor, if any, and any amounts remaining
thereafter shall be shared [***] to Santarus and [***] to Depomed.

(c) The parties acknowledge that as of the Effective Date, Depomed has ongoing
patent infringement litigation with respect to Products against each of Sun
Pharmaceutical Industries, Inc. (and Sun Pharma Global FZE and Sun
Pharmaceutical Industries Ltd.) and Lupin Limited (and its subsidiary Lupin
Pharmaceuticals Inc.) (the “Existing Infringement Cases”). Notwithstanding
Section 12.2(b): (i) Santarus shall have the right upon written notice to
Depomed to lead settlement negotiations for either or both of the Existing
Infringement Cases within mutually agreed settlement parameters; (ii) Santarus
shall be required to reimburse Depomed for seventy percent (70%) of its
out-of-pocket costs paid for periods after

 

   62   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

the Effective Date in pursuing the Existing Infringement Cases; and
(iii) Depomed shall be required to reimburse Santarus for thirty percent
(30%) of its out-of-pocket costs paid for periods after the Effective Date in
pursuing the Existing Infringement Cases; in each case, including costs and
legal fees related to discovery requests. Prior to the Effective Date, Depomed
has provided to Santarus a budget for Depomed’s out-of-pocket costs relating to
the conduct of the Existing Infringement Cases. Santarus’ budget for
out-of-pocket costs relating to the conduct of the Existing Infringement Cases
shall be consistent with the amounts Depomed has negotiated for comparable
activities in connection with the Existing Infringement Cases, and Santarus
shall use commercially reasonable efforts to negotiate similar arrangements. The
parties agree to use commercially reasonable efforts to conduct the Existing
Infringement Cases within the budgets described above. If a party believes that
it will not be able to conduct the Existing Infringement Cases within such
budget, such party shall promptly notify the other party thereof, and the
parties shall confer in good faith regarding the handling of costs outside of
such budget and use commercially reasonable efforts to minimize such excess
costs. Any modifications to the budgets shall be agreed upon in advance by the
parties. Any other ANDA litigation arising after the Effective Date shall be
subject to the preceding provisions of this Section 12.2(c), mutatis mutandis.

(d) If warranted in the opinion of Santarus, Santarus shall take such legal
action as is advisable in Santarus’ opinion to restrain such infringement of the
Santarus Trademarks. Depomed shall cooperate fully with, and as requested by,
Santarus in Santarus’ attempt to restrain such infringement, and Santarus shall
reimburse Depomed for its out-of-pocket expenses incurred in providing such
cooperation. Depomed may be represented by counsel of its own selection at its
own expense in any suit or proceeding brought to restrain such infringement, but
Santarus shall have the right to control the suit or proceeding.

ARTICLE 13

INDEMNIFICATION; LIMITS ON LIABILITY

Section 13.1    Indemnification

(a) Indemnification by Santarus. Subject to the parties’ agreement to equally
share costs relating to recalls related to TBA and associated Third Party claims
pursuant to Section 6.7(d), Santarus hereby agrees to save, defend, indemnify
and hold harmless Depomed, its Affiliates and their respective officers,
directors, employees, consultants and agents (the “Depomed Indemnitees”), from
and against any and all losses, damages, liabilities, expenses and costs,
including reasonable legal expense and attorneys’ fees (“Losses”), to which any
Depomed Indemnitee may become subject as a result of any claim, demand, action
or other proceeding by any Third Party to the extent such Losses arise directly
or indirectly out of: (a) the Post-Marketing Development, Manufacture, use,
handling, storage or Commercialization of Products by or on behalf of Santarus
or any of its Affiliates or Third Party licensees; (b) the gross negligence or
willful misconduct of any Santarus Indemnitee (defined below); or (c) the breach
by Santarus of any warranty, representation, covenant or agreement made by it in
this Agreement; except, in each case, to the extent such Losses result from
(w) the gross negligence or willful misconduct of any Depomed Indemnitee,
(x) the breach by Depomed of any warranty, representation, covenant or agreement
made by it in this Agreement, (y) the Manufacture of any

 

   63   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Product by or on behalf of Depomed prior to the Effective Date or (z) any claim
made by any Third Party that the manufacture (in accordance with manufacturing
processes in effect as of the applicable Manufacture Transfer Date), use or sale
of Products infringed or misappropriated the patent, trademark or other
intellectual property rights of such Third Party, except with respect to any
such claim relating to the Santarus Trademarks.

(b) Indemnification by Depomed. Subject to the parties’ agreement to equally
share costs relating to recalls related to TBA and associated Third Party claims
pursuant to Section 6.7(d), Depomed hereby agrees to save, defend, indemnify and
hold harmless Santarus, its Affiliates and their respective officers, directors,
employees, consultants and agents (the “Santarus Indemnitees”), from and against
any and all Losses to which any Santarus Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly or indirectly out of: (a) the development,
Manufacture, use, handling, storage or Commercialization of Products or
Combination Products by or on behalf of Depomed or any of its Affiliates or
Third Party licensees; or (b) the gross negligence or willful misconduct of any
Depomed Indemnitee; (c) the breach by Depomed of any warranty, representation,
covenant or agreement made by it in this Agreement; or (d) any claim made by any
Third Party that the manufacture, use or sale of the Products prior to the
Effective Date infringed or misappropriated the patent, trademark, or other
intellectual property rights of such Third Party, except with respect to any
claim relating to the Santarus Trademarks; except, in each case, to the extent
such Losses result from (1) the gross negligence or willful misconduct of any
Santarus Indemnitee, (2) the breach by Santarus of any warranty, representation,
covenant or agreement made by it in this Agreement or (3) the Manufacture of any
Product by or on behalf of Santarus after the Effective Date.

(c) Procedure. In the event a Party seeks indemnification under Section 13.1(a)
or Section 13.1(b), it shall inform the other party (the “Indemnifying Party”)
of a claim as soon as reasonably practicable after such party (the “Indemnified
Party”) receives notice of the claim (it being understood and agreed, however,
that the failure by an Indemnified Party to give notice of a claim as provided
in this Section 13.1(c) shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually damaged as a result of such failure to
give notice), shall permit the Indemnifying Party to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration), and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim. The Indemnifying
Party shall not agree to any settlement of such action, suit, proceeding or
claim or consent to any judgment in respect thereof that does not include a
complete and unconditional release of the Indemnified Party from all liability
with respect thereto, that imposes any liability or obligation on the
Indemnified Party (except monetary damages to be satisfied in full by the
Indemnifying Party) or that acknowledges fault by the Indemnified Party; in each
case, without the prior written consent of the Indemnified Party.

Section 13.2    Consequential Damages

NEITHER SANTARUS NOR DEPOMED (WHICH FOR THE PURPOSES OF THIS Section 13.2 SHALL
INCLUDE THEIR RESPECTIVE AFFILIATES, DIRECTORS,

 

   64   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

OFFICERS, EMPLOYEES AND AGENTS) SHALL HAVE ANY LIABILITY TO THE OTHER FOR ANY
PUNITIVE DAMAGES, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
INCLUDING LOST SALES OR LOST PROFITS, RELATING TO OR ARISING FROM THIS
AGREEMENT, EVEN IF SUCH DAMAGES MAY HAVE BEEN FORESEEABLE; PROVIDED THAT SUCH
LIMITATION SHALL NOT APPLY IN THE CASE OF EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER Section 13.1 OR IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT.

ARTICLE 14 CONFIDENTIALITY AND PUBLICITY

Section 14.1    Proprietary Information

Pursuant to this Agreement, a party receiving Proprietary Information from the
other, directly or indirectly, will treat such Proprietary Information as
confidential, will use such Proprietary Information only for the purposes of
this Agreement and will not disclose, and will take all reasonable precautions
to prevent the disclosure of, such Proprietary Information to (a) any of its
officers, directors, managers, equity holders, employees, agents,
representatives, Affiliates or consultants, except those who need to know such
Proprietary Information and who are bound by a like obligation of
confidentiality or (b) to Third Parties.

Section 14.2    Disclosures Required by Law

In the event the recipient party is required under applicable Legal Requirements
to disclose Proprietary Information of the disclosing party to any Governmental
Authority to obtain any Regulatory Approval for the Products, is required to
disclose Proprietary Information in connection with bona fide legal process
(including in connection with any bona fide dispute hereunder) or is required to
disclose Proprietary Information under the rules of the securities exchange upon
which its securities are traded, the recipient party may do so only if it limits
disclosure to that purpose after giving the disclosing party prompt written
notice of any instance of such a requirement in reasonable time for the
disclosing party to attempt to object to or to limit such disclosure. In the
event of disclosures required under applicable Legal Requirements, the recipient
party shall cooperate with the disclosing party as reasonably requested thereby.

Section 14.3    Publicity

The parties have agreed upon the form and content of a joint press release to be
issued by the parties promptly following the execution of this Agreement. Once
such press release or any other written statement is approved for disclosure by
both parties, either party may make subsequent public disclosure of the contents
of such statement without the further approval of the other party. Any other
publicity, news release, public comment or other public announcement, whether to
the press, to stockholders, or otherwise, relating to this Agreement, shall
first be reviewed and approved by both parties, except no such approval shall be
required for such publicity, news release, public comment or other public
announcement which, in accordance with the advice of legal counsel to the party
making such disclosure, is required by law or for appropriate market disclosure;
provided, however, that each party shall be entitled to refer publicly to the
relationship of the parties reflected in this Agreement in a manner that is

 

   65   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

consistent with the joint press release issued by the parties. For clarity, any
party making any announcement which is required by law will, unless prohibited
by law, give the other party an opportunity to review the form and content of
such announcement and comment before it is made. The parties shall work together
to coordinate filings with governmental agencies, including the United States
Securities and Exchange Commission, as to the contents and existence of this
Agreement as the parties shall reasonably deem necessary or appropriate and each
party shall provide the other party an opportunity to comment on any proposed
filings, including redactions thereto.

Section 14.4    Survival

The provisions of this Article 13 shall survive termination of this Agreement
and shall remain in effect until a date three (3) years after the Term of this
Agreement.

ARTICLE 15

RIGHT OF FIRST NEGOTIATION FOR CERTAIN COMBINATION PRODUCTS;

EXCLUSIVITY; DIVESTITURE

Section 15.1    Right of First Negotiation

Depomed shall notify Santarus in writing in the event that Depomed desires to
grant rights to a Third Party to develop or commercialize a pharmaceutical
product containing metformin and another generic active pharmaceutical
ingredient (i.e., an active pharmaceutical ingredient that is produced and
distributed within the Territory without composition of matter patent protection
for the compound) in combination with Depomed’s proprietary Acuform drug
delivery technology incorporated within the Products (a “Covered Combination
Product”). If Santarus notifies Depomed in writing within [***] after receipt of
such notice (the “Evaluation Period”) that Santarus is not interested in
obtaining the applicable rights in and to the applicable Covered Combination
Product (the “Covered Combination Product Rights”), or if Santarus fails to
notify Depomed of Santarus’ interest in obtaining the Covered Combination
Product Rights, in either case prior to the expiration of the Evaluation Period,
then Depomed shall have no further obligation to Santarus under this Agreement
with respect to the applicable Covered Combination Product Rights with respect
to the applicable Covered Combination Product. If Santarus is interested in
obtaining the applicable rights, it shall so notify Depomed in writing prior to
the expiration of the Evaluation Period, and upon Depomed’s receipt of such
notice Santarus and Depomed shall promptly commence good-faith negotiations, for
a period of [***] and such longer period as may be mutually agreed upon by the
parties in writing in the event the parties have made material progress in the
negotiations (the “Negotiation Period”), regarding the commercially reasonable
terms of an agreement pursuant to which Santarus shall obtain the applicable
rights. If Depomed and Santarus fail to enter into an agreement for the
applicable rights prior to the expiration of the Negotiation Period, then
Depomed shall thereafter have the right to negotiate and enter into an agreement
with a Third Party granting such rights to a Third Party; provided that, for a
period of [***], any such agreement may not be on terms and conditions
materially more favorable to the Third Party than the terms and conditions last
offered by Santarus prior to the termination of discussions with Depomed. The
provisions of this

 

   66   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 15.1 shall not apply to, and Depomed shall have no obligation to
Santarus under this Section 15.1 in respect of, any acquisition of Depomed by a
Third Party, any merger or consolidation with or involving Depomed, any
acquisition by a Third Party of any material portion of the stock of Depomed, or
any acquisition by a Third Party of a material portion of the assets of Depomed
in addition to the Covered Combination Product.

Section 15.2 Divestiture

Neither party shall have the right to divest either or both of the Products in
their entirety without the mutual agreement of the other party; provided that
the foregoing shall not prohibit any acquisition of a party by a Third Party,
any merger or consolidation with or involving a party, any acquisition by a
Third Party of any material portion of the stock of a party, or any acquisition
by a Third Party of a material portion of the assets of a party in addition to
the Products. In the event the parties mutually agree in writing to divest the
Products in their entirety, the resulting net proceeds (after transaction costs)
will be evenly split between Depomed and Santarus.

ARTICLE 16

NOTICES

Section 16.1 Notices

All notices required or permitted hereunder shall be given in writing and sent
by facsimile transmission (with a copy sent by first-class mail), or mailed
postage prepaid by certified or registered mail (return receipt requested), or
sent by a nationally recognized express courier service, or hand-delivered at
the following address:

If to Depomed:

Depomed, Inc.

1360 O’Brien Drive

Menlo Park, California 94025

Attention: General Counsel

Fax No.: (650) 462-9991

With a copy to (which shall not constitute notice hereunder):

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

Attention: Jane K. Adams

Fax No.: (858) 550-6420

 

   67   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

If to Santarus:

Santarus, Inc.

3721 Valley Centre Drive

Suite 400

San Diego, California 92130

Attention: Legal Affairs Department

Fax No.: (858) 314-5702

With a copy to (which shall not constitute notice hereunder):

Foley & Lardner LLP

3579 Valley Centre Drive, Suite 300

San Diego, California 92130

Attention: David A. Charapp

Fax No: (858) 792-6773

All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt.

ARTICLE 17

INSURANCE

Section 17.1    Insurance

During the Term and for a period of two (2) years after any expiration or
termination of this Agreement, each party shall maintain (i) a commercial
general liability insurance policy or policies with minimum limits of [***] per
occurrence and [***] in the aggregate on an annual basis and (ii) a product
liability insurance policy or policies with minimum limits of [***] per
occurrence and [***] in the aggregate on an annual basis.

Upon request, each party shall provide certificates of insurance to the other
evidencing the coverage specified herein. Neither party’s liability to the other
is in any way limited to the extent of its insurance coverage.

ARTICLE 18

MISCELLANEOUS

Section 18.1    Headings

The titles, headings or captions and paragraphs in this Agreement are for
convenience only and do not define, limit, extend, explain or describe the scope
or extent of this Agreement or any of its terms or conditions and therefore
shall not be considered in the interpretation, construction or application of
this Agreement.

 

   68   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 18.2    Severability

In the event that any of the provisions or a portion of any provision of this
Agreement is held to be invalid, illegal, or unenforceable by a court of
competent jurisdiction or a governmental authority, such provision or portion of
provision will be construed and enforced as if it had been narrowly drawn so as
not to be invalid, illegal, or unenforceable, and the validity, legality, and
enforceability of the enforceable portion of any such provision and the
remaining provisions will not be adversely affected thereby.

Section 18.3    Entire Agreement

This Agreement, together with the schedules and exhibits hereto, all of which
are incorporated by reference, contains all of the terms agreed to by the
parties regarding the subject matter hereof and supersedes any prior agreements,
understandings, or arrangements between them, whether oral or in writing.

Section 18.4    Amendments

This Agreement may not be amended, modified, altered, or supplemented except by
means of a written agreement or other instrument executed by both of the parties
hereto. No course of conduct or dealing between the parties will act as a
modification or waiver of any provisions of this Agreement.

Section 18.5    Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original as against the party whose signature appears thereon, but
all of which taken together will constitute but one and the same instrument.

Section 18.6    Waiver

The failure of either party to enforce or to exercise, at any time or for any
period of time, any term of or any right arising pursuant to this Agreement does
not constitute, and will not be construed as, a waiver of such term or right,
and will in no way affect that party’s right later to enforce or exercise such
term or right.

Section 18.7    Force Majeure

In the event of any failure or delay in the performance by a party of any
provision of this Agreement due to acts beyond the reasonable control of such
party (such as, for example, fire, explosion, strike or other difficulty with
workmen, shortage of transportation equipment, accident, act of God, declared or
undeclared wars, acts of terrorism, or compliance with or other action taken to
carry out the intent or purpose of any law or regulation, but not any failure of
such party to perform under a Third Party Agreement) (a “Force Majeure Event”),
then such party shall have such additional time to perform as shall be
reasonably necessary under the circumstances. In the event of such failure or
delay, the affected party will use its diligent efforts, consistent with sound
business judgment and to the extent permitted by law, to correct

 

   69   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

such failure or delay as expeditiously as possible. In the event that a party is
unable to perform by a reason described in this Section 18.7, its obligation to
perform under the affected provision of this Agreement shall be suspended during
such time of nonperformance.

Neither party shall be liable hereunder to the other party nor shall be in
breach for failure to perform its obligations caused by a Force Majeure Event.
In the case of any such event, the affected party shall promptly, but in no
event later than ten (10) days of its occurrence, notify the other party stating
the nature of the condition, its anticipated duration and any action being taken
to avoid or minimize its effect. Furthermore, the affected party shall keep the
other party informed of the efforts to resume performance. After sixty (60) days
of such inability to perform, the parties agree to meet and in good faith
discuss how to proceed. In the event that the affected party is prevented from
performing its obligations pursuant to this Section 18.7 for a period of six
(6) months, the other party shall have the right to terminate this Agreement
pursuant to the provisions of Section 9.4(b).

Section 18.8    Successors and Assigns

Subject to Section 18.9, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns
permitted under this Agreement.

Section 18.9    Assignment

This Agreement and the rights granted herein shall not be assignable (or
otherwise transferred) by either party hereto without the prior written consent
of the other party. Any attempted assignment without consent shall be void.
Notwithstanding the foregoing, a party may transfer, assign or delegate its
rights and obligations under this Agreement without consent to (a) an Affiliate
reasonably capable of performing such party’s obligations under this Agreement
or (b) a successor to all or substantially all of the business or assets of the
assigning party, whether by sale, merger, consolidation, acquisition, transfer,
operation of law or otherwise. In connection with any assignment, or
Subcontracting pursuant to which a Third Party Sales Representative is engaged
to Promote the Products, of this Agreement or any of the rights granted herein
pursuant to this Section 18.9, the assignor, or party Subcontracting to another,
shall ensure that the assignee, or Subcontractor, represents and warrants the
matters set forth in Section 11.1(i) and (j) (in substantially the same form as
set forth in Section 11.1(i) and (j)), where Depomed (or one of its successors
or assigns) is the assignor or Subcontracting party, or Section 11.2(h) and
(i) (in substantially the same form as set forth in Section 11.2(h) and (i)),
where Santarus (or one of its successors or assigns) is the assignor or
Subcontracting party. In connection with any Subcontracting pursuant to which a
Third Party will manufacture the Products, the party Subcontracting to another
shall use its commercially reasonable efforts to cause the Subcontractor to
represent and warrant the matters set forth in Section 11.1(j) and (k) (in
substantially the same form as set forth in Section 11.1(j) and (k)). Neither
party shall knowingly engage any Third Party appearing on the FDA’s debarment
list or the list of excluded individuals/entities of the Office of Inspector
General of the Department of Health and Human Services to perform, or assist
such party in the performance of, its obligations under this Agreement, and each
party shall review each such list prior to engaging any such Third Party.

 

   70   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 18.10    Construction

The parties acknowledge and agree that: (a) each party and its representatives
have reviewed and negotiated the terms and provisions of this Agreement and have
contributed to its revision; and (b) the terms and provisions of this Agreement
will be construed fairly as to each party hereto and not in favor of or against
either party regardless of which party was generally responsible for the
preparation or drafting of this Agreement. Unless the context of this Agreement
otherwise requires: (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby,” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“Article,” “Section,” “Exhibit,” “Schedule,” or “clause” refer to the specified
Article, Section, Exhibit, Schedule, or clause of this Agreement; (v) “or” is
disjunctive but not necessarily exclusive; and (vi) the term “including” or
“includes” means “including without limitation” or “includes without
limitation.” Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified.

Section 18.11    Consents to Assignment

Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the transfer or assignment by Depomed of any Assigned Agreement as
set forth herein would require any Third Party authorizations, approvals,
consents or waivers (collectively, the “Consent”), then Depomed’s obligation to
transfer or assign such Assigned Agreement shall be contingent upon Depomed’s
receipt of such Consent. The parties shall cooperate to obtain promptly such
Consent. Pending receipt of any such Consent, the parties shall use their
commercially reasonable efforts to implement an alternative arrangement to
permit Santarus to receive substantially similar rights and for Santarus to
assume substantially similar obligations under any such Assigned Agreement as if
such impediment to assignment or transfer did not exist. Depomed shall not
amend, modify or terminate any Assigned Agreement that is to be assigned to
Santarus under this Agreement without Santarus’ prior written consent.

Section 18.12    Governing Law

This Agreement will be construed under and in accordance with, and governed in
all respects by, the laws of the State of California, without regard to its
conflicts of law principles.

Section 18.13    Equitable Relief

Each party acknowledges that a breach by it of the provisions of this Agreement
may not reasonably or adequately be compensated in damages in an action at law
and that such a breach may cause the other party irreparable injury and damage.
By reason thereof, each party agrees that the other party is entitled to seek,
in addition to any other remedies it may have under this Agreement or otherwise,
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any breach of this Agreement by the other party; provided, however, that
no specification in this Agreement of a specific legal or equitable remedy will
be construed as a waiver or prohibition against the pursuing of other legal or
equitable remedies in the event of such a breach. Each party agrees that the
existence of any claim, demand, or cause of action of it against the other
party, whether predicated upon this Agreement, or otherwise, will not constitute
a defense to the enforcement by the other party, or its successors or assigns,
of the covenants contained in this Agreement.

 

   71   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 18.14    Relationship Between Parties

The parties hereto are acting and performing as independent contractors, and
nothing in this Agreement creates the relationship of partnership, joint
venture, sales agency, or principal and agent. Neither party is the agent of the
other, and neither party may hold itself out as such to any other party.

Section 18.15    Cooperation

Depomed shall (a) prepare the financial statements of the business related to
the manufacturing and sale of the Products for the three year period ended
December 31, 2010 and (b) prepare interim financial statements for the period
prior to the Effective Date, in each case to the extent required by applicable
Legal Requirements to be included in Santarus’ reports and filings with the U.S.
Securities and Exchange Commission (“SEC”), including in connection with the
acquisition of a “significant business” pursuant to Regulation S-X of the
SEC. Depomed shall commence the preparation of the financial statements promptly
after the Effective Date and will use efforts similar to those used in
connection with its own audited financial statements to complete such financial
statements as promptly as possible to enable Santarus to comply with applicable
Legal Requirements with respect to reports and filings with the SEC. Santarus
shall engage Ernst & Young LLP, its independent auditors, at Santarus’ sole cost
and expense, to audit the financial statements of the business for the three
year period ended December 31, 2010 and to render an opinion on such financial
statements. Depomed will provide, if required by Santarus’ independent auditors,
executed representation letters, which representation letters are required to
enable independent auditors to render an opinion on audited financial
statements. Depomed shall request, and take all reasonable steps necessary to
encourage, its auditors to cooperate with Santarus and provide all necessary
consents required by the SEC and customary “comfort letters” in connection with
securities offerings of Santarus and with its preparation of any financial
statements or other reports pursuant to Legal Requirements, in each case the
reasonable fees and expenses of Depomed’s auditors shall be at Santarus’ sole
cost and expense. Santarus will consider in good faith with its independent
auditors whether to discuss with the SEC the Legal Requirements with respect to
the inclusion of such financial statements in Santarus’ reports and filings.

[Signature page follows]

 

   72   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate on the day and year first above written.

 

DEPOMED, INC.

       /s/ James A. Schoeneck

By:   James A. Schoeneck Its:   President and CEO SANTARUS, INC.

       /s/ Gerald T. Proehl

By:   Gerald T. Proehl Its:   President and CEO

 

   73   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

COMMERCIALIZATION AGREEMENT

by and between

DEPOMED, INC.

and

SANTARUS, INC.

Dated as of August 22, 2011



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.19 – Assigned Agreements

Schedule 1.32 – Chargeback Agreements

Schedule 1.36 – Commercial Rebate Agreements

Schedule 1.55 – Depomed Trademarks

Schedule 1.75 – Government Rebate Agreements

Schedule 1.129 – Santarus Trademarks

Schedule 3.1 – Transition Plan

Schedule 7.3(b) – Out-of-Pocket Costs of Inventory

Schedule 11.1(f) – Depomed Patent Rights

Schedule 11.1(m) – Inventory and Firm Orders as of August 1, 2011



--------------------------------------------------------------------------------

Schedule 1.19

Assigned Agreements

 

1) [***]

 

2) [***]

 

3) [***]

 

4) [***]

 

5) Patheon Agreement (as defined in the Commercialization Agreement)

 

6) [***]

 

7) [***]

 

   3   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 1.32

Chargeback Agreements

 

1) [***]

 

2) [***]

 

   4   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 1.36

Commercial Rebate Agreements

 

1) [***]

 

2) [***]

 

3) [***]

 

4) [***]

 

   5   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 1.55

Depomed Trademarks

 

Mark

   Serial/Registration
Numbers

GLUMETZA1

   Reg. No. 3366577

DEPOMED

   Reg. No. 2112593

DEPOMED (word and design mark)

   Ser. No. 78781903

ACUFORM

   Reg. No. 3604419

G (stylized design mark)

   Ser. No. 78931764

 

1 

Owned by BLS, and licensed in the United States to Depomed for the purpose of
promoting the Products.

 

   6   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 1.75

Government Rebate Agreements

 

1) [***]

 

2) [***]

 

3) [***]

 

   7   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 1.129

Santarus Trademarks

 

Mark

   Serial/Registration
Numbers

SANTARUS

   Reg. No. 2,711,984

SANTARUS logo

   Reg. No. 2,896,926

Triangle logo

   Reg. No. 2,899,097

 

 

   8   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 3.1

Transition Plan

[***]

Redacted 3 pages

 

   9   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 7.2

Forms of Price Increase Notifications

 

   10   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

August 22, 2011

IMPORTANT PRODUCT PRICING INFORMATION

Dear Pharmaceutical Buyer:

Coinciding with this announcement, Depomed and Santarus are announcing a new
commercialization agreement whereby Santarus has acquired the U.S.
commercialization rights to Glumetza®. Specific communication related to trade
transition plans will be coming over the next couple days.

Effective August 22, 2011 at 2:00 a.m. (Pacific Time), at Santarus’ direction,
Depomed is announcing a price increase on the Glumetza® family of products. All
orders placed with Depomed after 2:00 a.m. (Pacific Time) on August 22, 2011
will be received on August 22, 2011 and billed at the new price.

Please find listed below the new wholesaler list prices for the affected
products.

 

Product Name / Description

   NDC     

New Wholesaler List Price
as of August 22, 2011

Glumetza® (metformin hydrochloride extended release tablets) 500 mg

     13913-002-13       $[***]

Glumetza® (metformin hydrochloride extended release tablets) 1000 mg

     13913-003-16       $[***]

*The unit list price does not reflect discounts, rebates, chargebacks, and other
terms or distribution arrangements that may reduce actual sales price.

If you have any questions, please contact Depomed’s Customer Service Department
at 1-866-223-0287.

Sincerely,

 

Chris DeSimone

   Jeff Wagner

Sr. Director, Managed Care & Trade

   Sr. Director, Trade Sales & Development

Depomed, Inc.

   Santarus, Inc.

 

   11   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

To:

   Leon Nevers, Director of Pharmacy, HEB

From:

   Chris DeSimone, Sr. Director Managed Care & Trade, Depomed, Inc.

Date:

   8/XX/2011

Re:

   Amended Direct supply contract price on Depomed’s product Line.

 

 

We are pleased to offer the following proposal for consideration to the current
contractual agreement.

 

NDC

  

Description

  

WAC

  

Direct Purchase

Contract Price

13913-002-13

   Glumetza® 500mg tablets,  Extended-release. 100 Count Bottle    $[***]   
$[***]

13913-003-16

   Glumetza® 1000mg tablets, Extended-release. 90 Count bottle    $[***]   
$[***]

Terms

 

  •  

Term of payment are 2%/30 net 31.

 

  •  

HEB agrees to abide by Depomed, Inc’s Returned Good policy dated 3/17/2010.

If this proposal is acceptable to you, please sign below and fax to
(650) 462-9993. We appreciate the continuing support of our products and look
forward to growing our business together.

Sincerely,

Chris DeSimone

Sr. Director Managed Care & Trade

Depomed, Inc.

Phone - 650.462.5900

Fax - 650.462.9993

 

Accepted and Agreed:   

 

Date:   

 

   Section 1.02      

 

   12   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

To:

   Bob Breetz, Director of Pharmacy, Kroger

From:

   Chris DeSimone, Sr. Director Managed Care & Trade, Depomed, Inc.

Date:

   8/XX/2011

Re:

   Amended Direct supply contract price on Depomed’s product Line.

 

 

We are pleased to offer the following proposal for consideration to the current
contractual agreement.

 

NDC

  

Description

  

WAC

  

Direct Purchase

Contract Price

13913-002-13

   Glumetza® 500mg tablets, Extended-release. 100 Count Bottle    $[***]   
$[***]

13913-003-16

   Glumetza® 1000mg tablets, Extended-release. 90 Count bottle    $[***]   
$[***]

Terms

 

  •  

Term of payment are 2%/30 net 31.

 

  •  

Kroger agrees to abide by Depomed, Inc’s Returned Good policy dated 3/17/2010.

If this proposal is acceptable to you, please sign below and fax to
(650) 462-9993. We appreciate the continuing support of our products and look
forward to growing our business together.

Sincerely,

Chris DeSimone

Sr. Director Managed Care & Trade

Depomed, Inc.

Phone - 650.462.5900

Fax - 650.462.9993

 

Accepted and Agreed:   

 

Date:   

 

  

 

   13   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 7.3(b)

Out-of-Pocket Costs of Inventory

API at Patheon:

 

   

Description

   Lot #           KG on Hand     

$$ per KG

  

Total Cost

  Metformin HCL      [***]            [***]       $[***]    $[***]   Metformin
HCL      [***]            [***]       $[***]    $[***]   Metformin HCL     
[***]            [***]       $[***]    $[***]   Metformin HCL      [***]      
     [***]       $[***]    $[***]              [***]          $[***]

Finished Goods at ICS:

 

Product Code

  

Description

   Lot
Number      Exp
Date      Qty     

Cost Per

Bottle

  

Total MFG Cost

11690002-13

   Glumetza 500mg Tablets      [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]   
Total 500mg Finished Goods            [***]          $[***]

 

Note:     Inventory amounts in this schedule are as of 8/12/2011 and subject to
change prior to the First Sales Booking Date

 

   14   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 7.3(b)

Out-of-Pocket Costs of Inventory (Continued)

 

Product
Code

  

Description

   Lot Number      Exp Date      Qty     

Cost per
Bottle

  

Total MFG
Cost

11690003-16

   Glumetza 1000mg Tablets                        [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]         [***]        
[***]         [***]       $[***]    $[***]         [***]         [***]        
[***]       $[***]    $[***]         [***]         [***]         [***]      
$[***]    $[***]         [***]         [***]         [***]       $[***]   
$[***]         [***]         [***]         [***]       $[***]    $[***]        
[***]         [***]         [***]       $[***]    $[***]

 

   15   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Product Code

    

Description

   Lot
Number      Exp
Date      Qty     

Cost per
Bottle

  

Total MFG
Cost

          [***]         [***]         [***]       $[***]    $[***]          
[***]         [***]         [***]       $[***]    $[***]           [***]        
[***]         [***]       $[***]    $[***]      Total 1000mg Finished Goods   
     [***]          $[***]              Total Finished Goods    $[***]        
     Total Inventory @8-12-2011    $[***]

Note:     Inventory amounts in this schedule are as of 8/12/2011 and subject to
change prior to the First Sales Booking Date

 

   16   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 11.1(f)

Depomed Patent Rights

 

Patent No.

   Issue Date    Application
No.   

Title

   Patent Expiration 6,340,475    January 22, 2002    09/282,233    Extending
the Duration of Drug Release within the Stomach During the FED Mode   
September 19, 2016 6,488,962    December 3, 2002    09/598,061    Tablet Shapes
to Enhance Gastric Retention of Swellable Controlled-Release Oral Dosage Forms
   June 20, 2020 6,635,280    October 21, 2003    10/045,823    Extending the
Duration of Drug Release within the Stomach During the FED Mode    September 19,
2016 6,723,340    April 20, 2004    10/029,134    Optimal Polymer Mixtures for
Gastric Retentive Tablets    October 25, 2021 7,780,987*    August 24, 2010   
10/370,109    Controlled Release Dosage Forms    March 23, 2025 NA*    Filed
July 9, 2008    12/169,852    Controlled Release Dosage Forms    — NA*   
Filed December 5, 2008    12/328,828    Controlled Release Dosage Forms    —

 

* Assigned to Valeant International SRL

 

   17   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Schedule 11.1(m)

Inventory and Firm Orders as of August 12, 2011

(see Section 7.3(b) for Inventory-on-hand)

Firm Orders with Patheon

 

               Samples    Trade     

Product

  

PO#

   Month    Lots    Bottles    Lots    Bottles    Dollars

500mg Glumetza

   [***]    [***]    [***]    [***]    [***]    [***]    $[***]

500mg Glumetza

   [***]    [***]    [***]    [***]    [***]    [***]    $[***]

500mg Glumetza

   [***]    [***]    [***]    [***]    [***]    [***]    $[***]

Firm Orders with Valeant

 

               Samples    Trade     

Product

  

PO#

   Month    Lots    Bottles    Lots    Bottles    Dollars,

1000mg Glumetza

   [***]    [***]    [***]    [***]    [***]    [***]    $ [***]

1000mg Glumetza

   [***]    [***]    [***]    [***]    [***]    [***]    $[***]

1000mg Glumetza

   [***]    [***]    [***]    [***]    [***]    [***]    $[***]

1000mg Glumetza

   [***]    [***]    [***]    [***]    [***]    [***]    $[***]

 

Note:     Inventory amounts in this schedule are as of 8/12/2011 and subject to
change prior to the First Sales Booking Date

 

   18   

Confidential Information, indicated by [***] has been omitted from this filing

and filed separately with the Securities Exchange Commission.